 

Exhibit 10.5

 

Execution Version



 

 

ITT Holdings LLC

 

$325,000,000 3.92% Guaranteed Senior Notes, Series A, due May 21, 2025

$275,000,000 4.02% Guaranteed Senior Notes, Series B, due May 21, 2027

 



 



 

Note Purchase Agreement

 



 



 

Dated May 8, 2015



 

 

 

ITT Holdings LLCNote Purchase Agreement

 

Table of Contents

 

Section Heading Page       Section 1. Authorization of Notes 5       Section 2.
Sale and Purchase of Notes 5       Section 2.1. Sale and Purchase of Notes 5
Section 2.2. Subsidiary Guaranty 6       Section 3. Closing 6       Section 4.
Conditions to Closing 6       Section 4.1. Representations and Warranties 6
Section 4.2. Performance; No Default 7 Section 4.3. Compliance Certificates 7
Section 4.4. Opinions of Counsel 7 Section 4.5. Purchase Permitted By Applicable
Law, Etc 8 Section 4.6. Sale of Other Notes 8 Section 4.7. Payment of Special
Counsel Fees 8 Section 4.8. Private Placement Number 8 Section 4.9. Changes in
Corporate Structure 8 Section 4.10. Funding Instructions 8 Section 4.11.
Subsidiary Guaranties 8 Section 4.12. Intercompany Loan 9 Section 4.13. Credit
Rating 9 Section 4.14. Proceedings and Documents 9       Section 5.
Representations and Warranties of the Company 9       Section 5.1. Organization;
Power and Authority 9 Section 5.2. Authorization, Etc 9 Section 5.3. Disclosure
10 Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates
10 Section 5.5. Financial Statements; Material Liabilities 11 Section 5.6.
Compliance with Laws, Other Instruments, Etc 11 Section 5.7. Governmental
Authorizations, Etc 11 Section 5.8. Litigation; Observance of Agreements,
Statutes and Orders 11 Section 5.9. Taxes 12 Section 5.10. Title to Property;
Leases 12 Section 5.11. Licenses, Permits, Etc 12 Section 5.12. Compliance with
ERISA 12 Section 5.13. Private Offering by the Company 13

 

 

ITT Holdings LLCNote Purchase Agreement

 

Section 5.14. Use of Proceeds; Margin Regulations 13 Section 5.15. Existing
Indebtedness; Future Liens 14 Section 5.16. Foreign Assets Control Regulations,
Etc 14 Section 5.17. Status under Certain Statutes 16 Section 5.18.
Environmental Matters 16 Section 5.19. Insurance 16 Section 5.20. Labor
Relations 16       Section 6. Representations of the Purchasers 17       Section
6.1. Purchase for Investment 17 Section 6.2. Source of Funds 17       Section 7.
Information as to Company 19       Section 7.1. Financial and Business
Information 19 Section 7.2. Officer’s Certificate 21 Section 7.3. Visitation 21
Section 7.4. Electronic Delivery 22       Section 8. Payment and Prepayment of
the Notes 23       Section 8.1. Maturity 23 Section 8.2. Optional Prepayments
with Make-Whole Amount 23 Section 8.3. Allocation of Partial Prepayments 23
Section 8.4. Maturity; Surrender, Etc. 23 Section 8.5. Purchase of Notes 24
Section 8.6. Make-Whole Amount 24 Section 8.7. Payments Due on Non-Business Days
25 Section 8.8 Prepayments Upon a Change of Control 26 Section 8.9. Prepayments
of Notes in Connection with Asset Dispositions 27       Section 9. Affirmative
Covenants 27       Section 9.1. Compliance with Law 27 Section 9.2. Insurance 28
Section 9.3. Maintenance of Properties 28 Section 9.4. Payment of Taxes and
Claims 28 Section 9.5. Corporate Existence, Etc 28 Section 9.6. Books and
Records 29 Section 9.7. Additional Subsidiaries, Subsidiary Guarantors and
Release of Subsidiary Guarantors 29 Section 9.8. Maintenance of a Rating 30    
  Section 10. Negative Covenants 30       Section 10.1. Indebtedness 30 Section
10.2. Negative Pledge 32

 

2

ITT Holdings LLCNote Purchase Agreement

 

Section 10.3. Fundamental Changes 34 Section 10.4. Investments, Loans, Etc. 35
Section 10.5. Restricted Payments 38 Section 10.6. Transactions with Affiliates
38 Section 10.7. Hedging Transactions 39 Section 10.8. Amendments to Partnership
Agreements and Bond Documents 39 Section 10.9. Terrorism Sanctions Regulations
39 Section 10.10. Financial Covenants 39       Section 11. Events of Default 41
      Section 12. Remedies on Default, Etc 43       Section 12.1. Acceleration
43 Section 12.2. Other Remedies 43 Section 12.3. Rescission 43 Section 12.4. No
Waivers or Election of Remedies, Expenses, Etc 44       Section 13.
Registration; Exchange; Substitution of Notes 44       Section 13.1.
Registration of Notes 44 Section 13.2. Transfer and Exchange of Notes 44 Section
13.3. Replacement of Notes 45       Section 14. Payments on Notes 45      
Section 14.1. Place of Payment 45 Section 14.2. Home Office Payment 46 Section
14.3. Reporting Requirements and Backup Withholding 46       Section 15.
Expenses, Etc 46       Section 15.1. Transaction Expenses 46 Section 15.2.
Survival 47       Section 16. Survival of Representations and Warranties; Entire
Agreement 47       Section 17. Amendment and Waiver 47       Section 17.1.
Requirements 47 Section 17.2. Solicitation of Holders of Notes 48 Section 17.3.
Binding Effect, etc 48 Section 17.4. Notes Held by Company, etc 49       Section
18. Notices 49

 

3

ITT Holdings LLCNote Purchase Agreement

 

Section 19. Reproduction of Documents 49       Section 20. Confidential
Information 50       Section 21. Substitution of Purchaser 51       Section 22.
Miscellaneous 51       Section 22.1. Successors and Assigns 51 Section 22.2.
Accounting Terms 51 Section 22.3. Severability 52 Section 22.4. Construction,
etc 52 Section 22.5. Counterparts 52 Section 22.6. Governing Law 52 Section
22.7. Jurisdiction and Process; Waiver of Jury Trial 52       Signature  

 

4

ITT Holdings LLCNote Purchase Agreement

 

ITT Holdings LLC

321 St. Charles Avenue

New Orleans, Louisiana 70130

 

$325,000,000 3.92% Guaranteed Senior Notes, Series A, due May 21, 2025

$275,000,000 4.02% Guaranteed Senior Notes, Series B, due May 21, 2027

 

May 8, 2015

 

To Each of the Purchasers Listed in

Schedule B Hereto:

 

Ladies and Gentlemen:

 

ITT Holdings LLC, a Delaware limited liability company (together with any
successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Company”) and agrees with each of the Purchasers as follows:

 

Section 1.          Authorization of Notes.

 

The Company will authorize the issue and sale of (a) $325,000,000 aggregate
principal amount of its 3.92% Guaranteed Senior Notes, Series A, due May 21,
2025 (the “Series A Notes”) and (b) $275,000,000 aggregate principal amount of
its 4.02% Guaranteed Senior Notes, Series B, due May 21, 2027 (the “Series B
Notes” and together with the Series A Notes, each as amended, restated or
otherwise modified from time to time pursuant to Section 17 and including any
such notes issued in substitution therefor pursuant to Section 13, the “Notes”).
The Notes shall be substantially in the form set out in Schedule 1-A and
Schedule 1-B, respectively. Certain capitalized and other terms used in this
Agreement are defined in Schedule A. References to a “Schedule” are references
to a Schedule attached to this Agreement unless otherwise specified. References
to a “Section” are references to a Section of this Agreement unless otherwise
specified.

 

Section 2.          Sale and Purchase of Notes .

 

Section 2.1.          Sale and Purchase of Notes. Subject to the terms and
conditions of this Agreement, the Company will issue and sell to each Purchaser
and each Purchaser will purchase from the Company, at the Closing provided for
in Section 3, Notes in the principal amount and Series specified opposite such
Purchaser’s name in Schedule B at the purchase price of 100% of the principal
amount thereof. The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.

 

5

ITT Holdings LLCNote Purchase Agreement

 

Section 2.2.          Subsidiary Guaranty. The payment by the Company of all
amounts due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be guaranteed by the Subsidiary Guarantors
pursuant to the Subsidiary Guaranty on the terms set forth therein.

 

Section 3.          Closing.

 

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Greenberg Traurig, LLP, 77 West Wacker Drive, Suite 3100,
Chicago, Illinois 60601, at 9:00 a.m., Chicago time, at a closing (the
“Closing”) on May 21, 2015 or on such other Business Day thereafter on or prior
to May 25, 2015 as may be agreed upon by the Company and the Purchasers. At the
Closing the Company will deliver to each Purchaser the Notes of the Series to be
purchased by such Purchaser in the form of a single Note (or such greater number
of Notes in denominations of at least $100,000 as such Purchaser may request)
dated the date of the Closing and registered in such Purchaser’s name (or in the
name of its nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number 47558449 at Whitney Bank, 228 St. Charles Ave., New
Orleans, LA 70130, ABA #065 400153, Account Name: ITT Holdings LLC. If at the
Closing the Company shall fail to tender such Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall,
at its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights such Purchaser may have by reason of any of
the conditions specified in Section 4 not having been fulfilled to such
Purchaser’s satisfaction or such failure by the Company to tender such Notes.

 

Section 4.          Conditions to Closing.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

 

Section 4.1.          Representations and Warranties.

 

(a)          Representations and Warranties of the Company. The representations
and warranties of the Company in this Agreement shall be correct when made and
at the Closing.

 

(b)          Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of the Subsidiary Guarantors in the Subsidiary
Guaranty shall be correct when made and at the Closing.

 

6

ITT Holdings LLCNote Purchase Agreement

 

Section 4.2.          Performance; No Default. The Company and each Subsidiary
Guarantor shall have performed and complied with all agreements and conditions
contained in this Agreement and the Subsidiary Guaranty, as applicable, required
to be performed or complied with by it prior to or at the Closing and from the
date of this Agreement to the Closing assuming that Sections 9 and 10 are
applicable from the date of this Agreement. From the date of this Agreement
until the Closing, before and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by Section
5.14), no Default or Event of Default shall have occurred and be continuing.
Neither the Company nor any Subsidiary shall have entered into any transaction
since the date of the Memorandum that would have been prohibited by Section 10
had such Section applied since such date.

 

Section 4.3.          Compliance Certificates.

 

(a)          Officer’s Certificate of the Company. The Company shall have
delivered to such Purchaser an Officer’s Certificate, dated the date of the
Closing, certifying that the conditions specified in Sections 4.1(a), 4.2, 4.9
and 4.12 have been fulfilled.

 

(b)          Secretary’s Certificate of the Company. The Company shall have
delivered to such Purchaser a certificate of its Secretary or Assistant
Secretary, dated the date of the Closing, certifying as to (i) the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Notes and this Agreement and (ii) the Company’s
organizational documents as then in effect.

 

(c)          Officer’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser an Officer’s Certificate, dated
the date of the Closing, certifying that the conditions specified in Sections
4.1(b) and 4.2 have been fulfilled.

 

(d)          Secretary’s Certificate of the Subsidiary Guarantors. Each
Subsidiary Guarantor shall have delivered to such Purchaser a certificate of its
Secretary or Assistant Secretary, dated the date of the Closing, certifying as
to (i) the resolutions attached thereto and other corporate, limited liability
company or partnership (as the case may be) proceedings relating to the
authorization, execution and delivery of the Subsidiary Guaranty and (ii) such
Subsidiary Guarantor’s organizational documents as then in effect.

 

Section 4.4.          Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing (a) from White & Case LLP, New York counsel for the Company and the
Obligor Parties organized under the laws of Delaware, covering the matters set
forth in Schedule 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinion to
the Purchasers), (b) Coleman, Johnson, Artigues & Jurisich, LLC, Louisiana
counsel to the Company and the Subsidiary Guarantors organized under the laws of
Delaware and Louisiana, covering certain of the matters set forth in
Schedule 4.4(b) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers), (c) Phelps Dunbar LLP, Louisiana counsel to the Company and the
Subsidiary Guarantors organized under the laws of Louisiana, covering certain of
the matters set forth in Schedule 4.4(b) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to the Purchasers) and (d) from Greenberg Traurig, LLP, the
Purchasers’ special counsel in connection with such transactions, substantially
in the form set forth in Schedule 4.4(c) and covering such other matters
incident to such transactions as such Purchaser may reasonably request.

 

7

ITT Holdings LLCNote Purchase Agreement

 

Section 4.5.          Purchase Permitted By Applicable Law, Etc. On the date of
the Closing such Purchaser’s purchase of Notes shall (a) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including, without limitation, Regulation T, U
or X of the Board of Governors of the Federal Reserve System) and (c) not
subject such Purchaser to any tax, penalty or liability under or pursuant to any
applicable law or regulation, which law or regulation was not in effect on the
date hereof. If requested by such Purchaser, such Purchaser shall have received
an Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.

 

Section 4.6.          Sale of Other Notes. Contemporaneously with the Closing
the Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in Schedule
B.

 

Section 4.7.          Payment of Special Counsel Fees. Without limiting
Section 15.1, the Company shall have paid on or before the date of this
Agreement and the Closing the fees, charges and disbursements of the Purchasers’
special counsel referred to in Section 4.4 to the extent reflected in a
statement of such counsel rendered to the Company at least one Business Day
prior to the date of this Agreement and the Closing, as applicable.

 

Section 4.8.          Private Placement Number. A Private Placement Number
issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO)
shall have been obtained for the Notes.

 

Section 4.9.          Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.

 

Section 4.10.         Funding Instructions. At least three Business Days prior
to the date of the Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Company
confirming the information specified in Section 3 including (i) the name and
address of the transferee bank, (ii) such transferee bank’s ABA number and
(iii) the account name and number into which the purchase price for the Notes is
to be deposited.

 

Section 4.11.         Subsidiary Guaranties . As to each Subsidiary (other than
an Excluded Subsidiary) which on or before the date hereof is a guarantor of, or
is a borrower under, any Material Credit Facility, the Company will cause each
such Subsidiary to, at the Closing, enter into a Subsidiary Guaranty.

 

8

ITT Holdings LLCNote Purchase Agreement

 

Section 4.12.         Intercompany Loan . The interests of Macquarie Terminal
Holdings LLC in the Intercompany Loan shall be transferred to the Company
pursuant to documentation satisfactory to the Administrative Agent under the
Credit Agreement, with the effect that all obligations of International Tank
Terminal LLC and ITT-Storage Inc. (and any other Obligor Party) under the
Intercompany Loan shall be due and owing to the Company.

 

Section 4.13.         Credit Rating . Such Purchaser shall have received a final
ratings letter provided by Fitch that the Notes, when issued, will be rated at
least “BBB-”.

 

Section 4.14.         Proceedings and Documents. All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

 

Section 5.          Representations and Warranties of the Company.

 

The Company represents and warrants to each Purchaser that:

 

Section 5.1.          Organization; Power and Authority. The Company is a
limited liability company duly organized, validly existing and in good standing
under the laws of its jurisdiction of its formation, and is duly qualified as a
foreign limited liability company and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the limited liability company power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Agreement and the Notes and to perform the provisions
hereof and thereof.

 

Section 5.2.          Authorization, Etc. This Agreement and the Notes have been
duly authorized by all necessary corporate action on the part of the Company,
and this Agreement constitutes, and upon execution and delivery thereof each
Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

9

ITT Holdings LLCNote Purchase Agreement

 

Section 5.3.          Disclosure. The Company, through its agent, J.P. Morgan
Securities LLC, has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated April 2015 (the “Memorandum”), relating to the transactions
contemplated hereby. This Agreement, the Memorandum, the financial statements
listed in Schedule 5.5 and the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company prior to April 23,
2015 in connection with the transactions contemplated hereby and identified in
Schedule 5.3 (this Agreement, the Memorandum and such documents, certificates or
other writings and such financial statements delivered to each Purchaser being
referred to, collectively, as the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made; provided, that with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being understood that such projections may vary from
actual results and that such variances may be material. Except as disclosed in
the Disclosure Documents, since December 31, 2014, there has been no change in
the financial condition, operations, business or properties of the Company or
any Subsidiary except changes that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 5.4.          Organization and Ownership of Shares of Subsidiaries .
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of the Company’s Subsidiaries, showing, as to each Subsidiary, the name thereof,
the jurisdiction of its organization, the percentage of shares of each class of
its capital stock or similar equity interests outstanding owned by the Company
and each other Subsidiary and whether such Subsidiary is a Subsidiary Guarantor
or an Unrestricted Subsidiary as of the date of Closing.

 

(b)          All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Company or another Subsidiary free and clear of any Lien
that is prohibited by this Agreement.

 

(c)          Each Subsidiary listed in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and, where applicable, in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where applicable,
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

 

(d)          No Subsidiary is subject to any legal, regulatory or contractual
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.

 

10

ITT Holdings LLCNote Purchase Agreement

 

Section 5.5.          Financial Statements; Material Liabilities. The Company
has delivered to each Purchaser copies of the financial statements of the
Company and its Subsidiaries listed on Schedule 5.5. All of such financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (except, in the case of any interim financial statements, for the
absence of footnotes and subject to normal year-end adjustments). The Company
and its Subsidiaries do not have any Material liabilities that are not disclosed
in the Disclosure Documents.

 

Section 5.6.          Compliance with Laws, Other Instruments, Etc. The
execution, delivery and performance by the Company of this Agreement and the
Notes will not (i) contravene, result in any breach of, or constitute a default
under any (a) indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease or any other agreement or instrument to which the Company or
any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected or (b) limited liability
company or corporate charter, operating agreement or by-laws or any other legal
entity organizational documents or members or shareholders agreement or similar
agreement or (ii) result in the creation of any Lien in respect of any property
of the Company or any Subsidiary under any of the agreements, instruments or
documents described in the foregoing clause (i) or (iii) conflict with or result
in a breach of any of the terms, conditions or provisions of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any Subsidiary or (iv) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any Subsidiary, except in each case (excluding clauses (i)(b) and
(ii) herein) that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 5.7.          Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes except in each case that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 5.8.          Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b)          Neither the Company nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

11

ITT Holdings LLCNote Purchase Agreement

 

Section 5.9.          Taxes. The Company and its Subsidiaries have filed all
U.S. federal income tax returns and all other material tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i)  where the failure to do so
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or (ii) the amount, applicability or validity of which
is currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The charges, accruals and
reserves on the books of the Company and its Subsidiaries in respect of U.S.
federal, state or other taxes are adequate and no tax liabilities that could
have a Material Adverse Effect are anticipated. The U.S. federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
2010.

 

Section 5.10.         Title to Property; Leases. The Company and its
Subsidiaries have good and sufficient title to their respective material
properties, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
the Company or any Subsidiary after such date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement, except for those defects in title that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.11.         Licenses, Permits, Etc. (a) The Company and its
Subsidiaries own, possess or otherwise have the right to use all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are material, without known conflict with the rights of
others, except in each case that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(b)          To the knowledge of the Company, no product or service of the
Company or any of its Subsidiaries infringes any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person, except for those
infringements that, individually or in the aggregate, would not have a Material
Adverse Effect.

 

Section 5.12.         Compliance with ERISA. (a) No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect..

 

12

ITT Holdings LLCNote Purchase Agreement

 

(b)          The present value of the accumulated benefit liabilities under each
of the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate value of the assets of such Plan by more
than $50,000,000 in the case of any single Plan and by more than $50,000,000 in
the aggregate for all underfunded Plans. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA

 

(c)          The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(c)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

 

Section 5.13.         Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered the Notes or any similar Securities for
sale to, or solicited any offer to buy the Notes or any similar Securities from,
or otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 11 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.

 

Section 5.14.         Use of Proceeds; Margin Regulations. The Company will
apply the proceeds of the sale of the Notes hereunder as set forth in Section 1
of the Memorandum. No part of the proceeds from the sale of the Notes hereunder
will be used, directly or indirectly, (i) for the purpose of buying or carrying
any margin stock within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System (12 CFR 221), or (ii) for the purpose of buying or
carrying or trading in any Securities under such circumstances as to involve the
Company in a violation of Regulation X of said Board (12 CFR 224) or (iii)
assuming that no Purchaser is a broker or dealer (as defined under the
Securities Exchange Act of 1934), in a violation of Regulation T of said Board
(12 CFR 220). Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

 

13

ITT Holdings LLCNote Purchase Agreement

 

Section 5.15.         Existing Indebtedness. . (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries expected as of the date of the
Closing provided for in Section 3, assuming consummation of the transactions
contemplated by this Agreement, the Credit Agreement and the related financing
transactions (including descriptions of the obligors and obligees, principal
amounts outstanding, any collateral therefor and any Guarantees thereof) and
there has been no change in the principal amounts, interest rates, sinking
funds, installment payments or maturities of the Indebtedness of the Company or
its Subsidiaries other than as disclosed to the Purchasers on or prior to the
date of the Closing in the Officer’s Certificate delivered pursuant to Section
4.3(a), and after giving effect thereto on the date of the Closing the Company
shall be in compliance with this Agreement, including without limitation
Sections 10.3 and 10.10.  Neither the Company nor any Subsidiary is in default
and no waiver of default is currently in effect, in the payment of any principal
or interest on any Indebtedness of the Company or such Subsidiary and no event
or condition exists with respect to any Indebtedness of the Company or any
Subsidiary the outstanding principal amount of which exceeds $20,000,000 that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.

 

(b)          Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary that is outstanding in an aggregate principal
amount in excess of $20,000,000, any agreement relating thereto or any other
Material agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
disclosed in Schedule 5.15.

 

Section 5.16.         Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”), (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Sanctioned
Person”); provided that the Company’s representation in this clause (iii) solely
as to its parent company is being made to its knowledge. Neither the Company,
any Subsidiary nor, to the knowledge of the Company, any other Controlled Entity
has been notified that its name appears or may in the future appear on a state
list of Persons that engage in investment or other commercial activities in Iran
or any other country that is subject to U.S. Economic Sanctions.

 

14

ITT Holdings LLCNote Purchase Agreement

 

(b)          No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Sanctioned Person
or will otherwise be used by the Company, any Subsidiary or, to the knowledge of
the Company, any other Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Sanctioned Person in violation of U.S. Economic Sanctions, (ii) for any purpose
that would cause any Purchaser to be in violation of any U.S. Economic Sanctions
or (iii) otherwise in violation of U.S. Economic Sanctions.

 

(c)          Neither the Company, any Subsidiary nor, to the knowledge of the
Company, any other Controlled Entity (i) has been found in violation of, charged
with, or convicted of, money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes under the Currency and
Foreign Transactions Reporting Act of 1970 (otherwise known as the Bank Secrecy
Act), the USA PATRIOT Act or any other United States law or regulation governing
such activities (collectively, “Anti-Money Laundering Laws”) or any U.S.
Economic Sanctions violations, (ii) to the Company’s actual knowledge after
making due inquiry, is under investigation by any Governmental Authority for
possible violation of Anti-Money Laundering Laws or any U.S. Economic Sanctions
violations, (iii) has been assessed civil penalties under any Anti-Money
Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Company has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Subsidiary is and will continue to be in compliance with all applicable
current and future Anti-Money Laundering Laws and U.S. Economic Sanctions.

 

(d)          (1)         Neither the Company, any Subsidiary nor, to the
knowledge of the Company, any other Controlled Entity (i) has been charged with,
or convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii) has been
assessed civil or criminal penalties under any Anti-Corruption Laws or (iii) has
been or is the target of sanctions imposed by the United Nations or the European
Union. Neither the Company nor any Controlled Entity, to the Company’s actual
knowledge after making due inquiry, is under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws;

 

(2)         To the Company’s actual knowledge after making due inquiry, neither
the Company nor any Controlled Entity has, within the last five years, directly
or indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and

 

15

ITT Holdings LLCNote Purchase Agreement

 

(3)         No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Subsidiary is
and will continue to be in compliance with all applicable current and future
Anti-Corruption Laws.

 

Section 5.17.         Status under Certain Statutes. Neither the Company nor any
Subsidiary is (a) subject to regulation under the Investment Company Act of
1940, as amended, or the Federal Power Act, as amended or (b) otherwise subject
to any other regulatory scheme (x) limiting its ability to incur debt or
requiring any approval or consent from or registration or filing with, any
Governmental Authority in connection therewith or (y) which may otherwise render
this Agreement or all or any portion of the Notes unenforceable.

 

Section 5.18.         Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim
and no proceeding has been instituted asserting any claim against the Company or
any Subsidiary or any of their respective Subsidiaries or any of their
respective real properties or other assets now or formerly owned, leased or
operated by any of them, alleging any damage to the environment or violation of
any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)          Neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

(c)          Neither the Company nor any Subsidiary (i) has become subject to
any Environmental Liability, (ii) has received notice of any claim with respect
to any Environmental Liability or (iii) knows of any basis for any Environmental
Liability, in each case with respect to Environmental Liabilities that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

Section 5.19.         Insurance . The property of the Company and its
Subsidiaries  is insured with financially sound and reputable insurance
companies which are not Affiliates, in such amounts with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Company and the
Subsidiaries operate.

 

Section 5.20         Labor Relations . There are no strikes, lockouts or other
labor disputes or grievances against the Company or any Subsidiary that could
reasonably be expected to have a Material Adverse Effect, or to the knowledge of
the Company, threatened against or affecting the Company or any Subsidiary, and
no significant unfair labor practice, charges or grievances are pending against
the Company or any Subsidiary, or to the knowledge of the Company threatened
against any of them before any Governmental Authority. All payments due from the
Company and its Subsidiaries pursuant to the provisions of any collective
bargaining agreement have been paid or accrued as a liability on the books of
the Company and its Subsidiaries, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

16

ITT Holdings LLCNote Purchase Agreement

 

Section 6.          Representations of the Purchasers.

 

Section 6.1.          Purchase for Investment. Each Purchaser severally
represents that it is an “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act) and it is purchasing
the Notes for its own account or for one or more separate accounts (which are
also “accredited investors”) maintained by such Purchaser or for the account of
one or more pension or trust funds (which are also “accredited investors”) and
not with a view to the distribution thereof, provided that the disposition of
such Purchaser’s or their property shall at all times be within such Purchaser’s
or their control. Each Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

 

Section 6.2.          Source of Funds. Each Purchaser severally represents that
at least one of the following statements is an accurate representation as to
each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:

 

(a)          the Source is an “insurance company general account” (as the term
is defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

(b)          the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

17

ITT Holdings LLCNote Purchase Agreement

 

(c)          the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

 

(d)          the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(d);or

 

(e)          the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

 

(f)          the Source is a governmental plan; or

 

(g)          the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

 

(h)          the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

 

18

ITT Holdings LLCNote Purchase Agreement

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

Section 7.          Information as to Company

 



Section 7.1.          Financial and Business Information. The Company shall
deliver to each holder of a Note that is an Institutional Investor:

 

(a)          Quarterly Statements — within 45 days after the end of each
quarterly fiscal period in each fiscal year of the Obligor Parties (other than
the last quarterly fiscal period of each such fiscal year), duplicate copies of,

 

(i)          an unaudited consolidated balance sheet of (A) the Obligor Parties
and (B) the Company and its Subsidiaries, as at the end of such quarter, and

 

(ii)         unaudited consolidated statements of income, changes in
shareholders’ equity and cash flows of (A) the Obligor Parties and (B) the
Company and its Subsidiaries, for such quarter and (in the case of the second
and third quarters) for the portion of the fiscal year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments;

 

(b)          Annual Statements — within 90 days after the end of each fiscal
year of the Company, duplicate copies of

 

(i)          a consolidated balance sheet of (A) the Obligor Parties and (B) the
Company and its Subsidiaries, as at the end of such year, and

 

(ii)         consolidated statements of income, changes in shareholders’ equity
and cash flows of (A)  the Obligor Parties and (B) the Company and its
Subsidiaries for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification, exception or explanation and without any qualification or
exception as to the scope of the audit (other than due to the pending maturity
of any Material Credit Facility) of independent public accountants of recognized
national standing, which opinion shall state that such financial statements
present fairly, in all material respects, the financial position of the
companies being reported upon and their results of operations and cash flows and
have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances;



 

19

ITT Holdings LLCNote Purchase Agreement

 

(c)          SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, material notice or proxy statement
sent by any Obligor Party to its principal lending banks as a whole under the
Material Credit Facility (for the avoidance of doubt, excluding information sent
to such banks in the ordinary course of administration of a bank facility, such
as information relating to pricing, borrowing or issuance notices, and borrowing
availability) or to its public Securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such Purchaser or holder), and each prospectus and all
amendments thereto filed by any Obligor Party with the SEC and of all press
releases and other statements made available generally by any Obligor Party to
the public concerning developments that are Material;

 

(d)          Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of (i) the
existence of any Default or Event of Default or (ii) that any Person has given
any notice or taken any action with respect to a claimed default hereunder or
(iii) that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the
Company is taking or proposes to take with respect thereto;

 

(e)          ERISA Matters — promptly, and in any event within five Business
Days after a Responsible Officer becoming aware of the occurrence of any ERISA
Event that alone, or together with any other ERISA Events that have occurred,
could reasonably be expected to result in liability to the Obligor Parties in an
aggregate amount exceeding $50,000,000, a written notice setting forth the
nature thereof and the action, if any, that the Company or an ERISA Affiliate
proposes to take with respect thereto;

 

(f)          Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any material notice to any Obligor
Party from any federal or state Governmental Authority relating to any order,
ruling, statute or other law or regulation that could reasonably be expected to
have a Material Adverse Effect;

 

(g)          Resignation or Replacement of Auditors — within ten Business Days
following the date on which the Company’s auditors resign or the Company elects
to change auditors, as the case may be, notification thereof, together with such
supporting information as the Required Holders may request;

 

(h)          Leverage Ratio Spikes – promptly following an acquisition for which
the Company wishes to include Consolidated Acquisition EBITDA Adjustments for
purposes of calculating the Leverage Ratio under Section 10.10(a), quarterly
financial statements that demonstrate in reasonable detail the historical
Consolidated EBITDA for the trailing four-quarter period attributable to any
Person that is acquired by, and itself becomes, an Obligor Party, or the
business or assets of any Person or operating division or business unit of any
Person acquired by an Obligor Party;

 

20

ITT Holdings LLCNote Purchase Agreement

 

(i)          Credit Ratings— with reasonable promptness, notification of any
change to any of the Credit Ratings of the Company; and

 

(j)          Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of any Obligor Party or relating to the ability
of the Company to perform its obligations hereunder and under the Notes or any
Subsidiary Guarantor to perform its obligations under the Subsidiary Guaranty,
as from time to time may be reasonably requested by any such holder of a Note.

 

Section 7.2.          Officer’s Certificate. Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer:

 

(a)          Covenant Compliance — setting forth the information from such
financial statements that is required in order to establish whether the Company
was in compliance with the requirements of Section 10 during the quarterly or
annual period covered by the statements then being furnished, (including with
respect to each such provision that involves mathematical calculations, the
information from such financial statements that is required to perform such
calculations) and detailed calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Section,
and the calculation of the amount, ratio or percentage then in existence. In the
event that any Obligor Party has made an election to measure any financial
liability using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to Section 22.2) as to the
period covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election; and

 

(b)          Event of Default — certifying that such Senior Financial Officer
has reviewed the relevant terms hereof and has made, or caused to be made, under
his or her supervision, a review of the transactions and conditions of the
Obligor Parties from the beginning of the quarterly or annual period covered by
the statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence of any condition or event that
constitutes a Default or an Event of Default or, if any such condition or event
exists, specifying the nature and what action the Company shall have taken or
proposes to take with respect thereto.

 

Section 7.3.          Visitation. The Company shall permit the representatives
of each holder of a Note that is an Institutional Investor:

 

(a)          No Default — if no Event of Default then exists, at the expense of
such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Obligor Parties with the Company’s officers, and (with the
consent of the Company, which consent will not be unreasonably withheld) its
independent public accountants (provided that the Company may, if it so chooses,
be present at or participate in any such discussion), and (with the consent of
the Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Obligor Parties, all at such reasonable times and
as often as may be reasonably requested in writing; and

 

21

ITT Holdings LLCNote Purchase Agreement

 

(b)          Default — if an Event of Default then exists, at the expense of the
Company to visit and inspect any of the offices or properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

 

Notwithstanding anything to the contrary herein, neither the Company nor any of
its Subsidiaries shall be required to disclose, permit the inspection,
examination or making of copies or abstracts of, or any discussion of, any
document, information or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to such Institutional Investor (or its representatives) is prohibited
by applicable law or (iii) that is subject to attorney-client or similar
privilege or constitutes attorney work product, provided that promptly after
determining that the Company is not permitted to disclose any such information
as a result of items (i) , (ii) or (iii), the Company shall provide each of the
holders with an Officer’s Certificate describing the circumstances under which
the Company is not permitted to disclose such information, provided further that
the Responsible Officer delivering such Officer’s Certificate may rely upon the
advice of counsel (which may be provided by in-house counsel of the Company) as
to matters of law, rule or regulation with respect to any information that the
Company is prohibited from disclosing under any of the circumstances described
in this Section 7.3.

 

Section 7.4.          Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a) or (b) and Section 7.2 shall be deemed to have been delivered if
the Company satisfies any of the following requirements with respect thereto:

 

(i)          such financial statements satisfying the requirements of Section
7.1(a) or (b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 are delivered to each holder of a Note by e-mail; or

 

(ii)         such financial statements satisfying the requirements of Section
7.1(a) or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Company on
IntraLinks or on any other similar website to which each holder of Notes has
free access;

 

22

ITT Holdings LLCNote Purchase Agreement

 

provided however, that in the case of any of clauses (ii), the Company shall
have given each holder of a Note prior written notice, which may be by e-mail or
in accordance with Section 18, of such posting or filing in connection with each
delivery, provided further, that upon request of any holder to receive paper
copies of such forms, financial statements and Officer’s Certificates or to
receive them by e-mail, the Company will promptly e-mail them or deliver such
paper copies, as the case may be, to such holder.

 

Section 8.          Payment and Prepayment of the Notes.

 

Section 8.1.          Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.

 

Section 8.2.          Optional Prepayments with Make-Whole Amount. The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than 10% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than ten days and not
more than 60 days prior to the date fixed for such prepayment unless the Company
and the Required Holders agree to another time period pursuant to Section 17.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

 

Section 8.3.          Allocation of Partial Prepayments. In the case of each
partial prepayment of the Notes pursuant to Section 8.2, the principal amount of
the Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

 

Section 8.4.          Maturity; Surrender, Etc. In the case of each optional
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

 

23

ITT Holdings LLCNote Purchase Agreement

 

Section 8.5.          Purchase of Notes. The Company will not and will not
permit any Affiliate to purchase, redeem, prepay or otherwise acquire, directly
or indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or (b)
pursuant to an offer to purchase made by the Company or such Affiliate pro rata
to the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 20 Business Days. If the holders of more than 33% of
the principal amount of the Notes then outstanding accept such offer, the
Company shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least 10 Business Days from its receipt of such notice to accept such offer. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment or prepayment of Notes pursuant to this Agreement and no Notes
may be issued in substitution or exchange for any such Notes.

 

Section 8.6.          Make-Whole Amount.

 

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the ask-side yield(s) reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

 

24

ITT Holdings LLCNote Purchase Agreement

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

Section 8.7.          Payments Due on Non-Business Days. Anything in this
Agreement or the Notes to the contrary notwithstanding, (x) subject to clause
(y), any payment of interest on any Note that is due on a date that is not a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

 

25

ITT Holdings LLCNote Purchase Agreement

 

Section 8.8.          Prepayments Upon a Change of Control .

 

(a)          Notice of Change of Control. The Company will, at least 30 days
prior to any Change of Control, give written notice of such Change of Control to
each holder of the Notes. Such notice shall contain and constitute an offer to
prepay the Notes as described in Section 8.8(b) and shall be accompanied by the
certificate described in Section 8.8(f).

 

(b)          Offer to Prepay Notes. The offer to prepay Notes contemplated by
Section 8.8(a) shall be an offer to prepay, in accordance with and subject to
this Section 8.8, all, but not less than all, of the Notes held by each holder
(in this case only, “holder” in respect of any Note registered in the name of a
nominee for a disclosed beneficial owner shall mean such beneficial owner) at
the time of the occurrence of the Change of Control (the “Change of Control
Proposed Prepayment Date”).

 

(c)          Notice of Acceptance of Offer under Section 8.8(a). If the Company
shall at any time receive an acceptance to an offer to prepay Notes under
Section 8.8(a) from some, but not all, of the holders of the Notes, then the
Company will, within two (2) Business Days after the receipt of such acceptance,
give written notice of such acceptance to each other holder of the Notes.

 

(d)          Acceptance; Rejection. A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.8 by causing a notice of such acceptance
to be delivered to the Company at least ten (10) days prior to the Change of
Control Proposed Prepayment Date. A failure by a holder of Notes to respond to
an offer to prepay made pursuant to this Section 8.8 shall be deemed to
constitute a rejection of such offer by such holder.

 

(e)          Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, and without any
Make-Whole Amount, with respect thereto. The prepayment shall be made on the
Change of Control Proposed Prepayment Date.

 

(f)          Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.5 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Obligors and dated the date of such offer, specifying:
(i) the Change of Control Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.8; (iii) the principal amount of each Note offered to
be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to the Change of Control Proposed Prepayment Date; (v) that the
conditions of this Section 8.8 have been fulfilled; and (vi) in reasonable
detail, the nature and date or proposed date of the Change of Control.

 

26

ITT Holdings LLCNote Purchase Agreement

 

Section 8.9.          Prepayments of Notes in Connection with Asset Dispositions

 

(a)          Notice and Offer.  If the Company is required to offer to prepay
Notes in accordance with Section 10.3(b)(vii), the Company will give written
notice thereof to the holders of all Notes then outstanding. Such written notice
shall contain, and such written notice shall constitute, an irrevocable offer to
prepay, at the election of each holder, each outstanding Note held by such
holder in a principal amount which equals the Ratable Portion of such Note on a
date specified in such notice (which date shall be a Business Day) that is not
less than 30 days and not more than 60 days after the date of such notice (the
“Disposition Prepayment Date”), together with interest on the amount to be so
prepaid accrued to the prepayment date (but, for the avoidance of doubt, without
any premium, penalty or Make-Whole Amount).  If the Disposition Prepayment Date
shall not be specified in such offer, the Disposition Prepayment Date shall be
the first Business Day which is at least 45 days after the date of such offer.

 

(b)          Acceptance and Payment. A failure of a holder of Notes to respond
to a prepayment offer pursuant to this Section 8.9 in writing on or prior to a
date at least ten (10) Business Days prior to the Disposition Prepayment Date
(such date ten (10) Business Days prior to the Disposition Prepayment Date being
the “Disposition Response Date”), shall be deemed to constitute a rejection of
the offer. To accept such offer, a holder of Notes shall cause a notice of such
acceptance to be delivered to the Company not later than the Disposition
Response Date.  Prepayment of the Notes to be made pursuant to this Section 8.9
shall be made at 100% of the principal amount of such Notes being so prepaid,
together with interest on such principal amount then being prepaid accrued to
the date of prepayment (but, for the avoidance of doubt, without any premium,
penalty or Make-Whole Amount). The prepayment shall be made on the Disposition
Prepayment Date determined for prepayment pursuant to Section 8.9(a).

 

(c)          Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.9 shall be accompanied by a certificate, executed by a
Responsible Officer of the Company and dated the date of such offer, specifying
(i) the Disposition Prepayment Date and the Disposition Response Date, (ii) the
net proceeds in respect of the applicable disposition, (iii) that such offer is
being made pursuant to this Section 8.9 and Section 10.3(b)(vii), (iv) the
Ratable Portion of each Note offered to be prepaid, (v) the interest that would
be due on each Note offered to be prepaid, accrued to the prepayment date and
(vi) in reasonable detail, the nature of such disposition.

 

Section 9.          Affirmative Covenants.

 

From the date of this Agreement, until the Closing and thereafter, so long as
any of the Notes are outstanding, the Company covenants that:

 

Section 9.1.          Compliance with Laws. Without limiting Section 10.9, the
Company will, and will cause each of the Obligor Parties to, comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in Section
5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

27

ITT Holdings LLCNote Purchase Agreement

 

Section 9.2.          Insurance. The Company will, and will cause each of the
Obligor Parties to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves in accordance with GAAP are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated.

 

Section 9.3.          Maintenance of Properties. The Company will, and will
cause each of the Obligor Parties to, maintain and keep, or cause to be
maintained and kept, their respective material properties in good working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, except where
the failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 9.4.          Payment of Taxes and Claims. The Company will, and will
cause each of the Obligor Parties to file or cause to be filed all Federal
income tax returns and all other material tax returns that are required to be
filed by them, and pay all U.S. federal income tax and other material income and
other taxes, assessments, governmental charges, or levies imposed on them or any
of their properties, assets, income or franchises, in each case to the extent
the same have become due and payable and before they have become delinquent and
all claims for which sums have become due and payable that have or might become
a Lien on properties or assets of any Obligor Party, provided that an Obligor
Party need not pay any such income or other tax, assessment, charge, levy or
claim if (i) the amount, applicability or validity thereof is contested by such
Obligor Party on a timely basis in good faith and in appropriate proceedings,
and such Obligor Party has established adequate reserves therefor in accordance
with GAAP on the books of such Obligor Party or (ii) the nonpayment of all such
taxes, assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 9.5.          Corporate Existence, Etc. Subject to Section 10.3, the
Company will at all times preserve and keep its limited liability company
existence in full force and effect. Subject to Sections 10.3 the Company will at
all times preserve and keep in full force and effect the corporate or other
legal existence of each of the other Obligor Parties (unless merged into the
Company or another Obligor Party) and all rights and franchises of the Obligor
Parties unless, in the good faith judgment of the Company, the termination of or
failure to preserve and keep in full force and effect such corporate existence,
right or franchise could not, individually or in the aggregate, have a Material
Adverse Effect.

 

28

ITT Holdings LLCNote Purchase Agreement

 

Section  9.6.          Books and Records. The Company will, and will cause each
of the Obligor Parties to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Obligor Party, as the case may be. The Company will, and will cause each of the
Obligor Parties to, keep books, records and accounts which, in reasonable
detail, accurately reflect all transactions and dispositions of assets. The
Company and the Obligor Parties have devised a system of internal accounting
controls sufficient to provide reasonable assurances that their respective
books, records, and accounts accurately reflect all transactions and
dispositions of assets and the Company will, and will cause each of the Obligor
Parties to, continue to maintain such system.

 

Section 9.7           Additional Subsidiaries, Subsidiary Guarantors and Release
of Subsidiary Guarantors. (a) If any Subsidiary is acquired or formed by an
Obligor Party after the date of Closing, the Company shall, within thirty (30)
days after any such Subsidiary is acquired or formed, either (x) designate such
Subsidiary as an Unrestricted Subsidiary in a written notice to the holders, (y)
other than in the case of an Excluded Subsidiary, cause such Subsidiary to
become a Subsidiary Guarantor in accordance with Section 9.7(d) or (z) in the
case of an Excluded Subsidiary, designate such Subsidiary as a Restricted
Subsidiary in a written notice to the holders.

 

(b)          If the Company (or any Subsidiary of the Company that is not an
Obligor Party) has, acquires or forms a Subsidiary, the Company may also, at its
sole option, declare such Subsidiary to be a Subsidiary Guarantor (and an
Obligor Party) by causing such Subsidiary to become a Subsidiary Guarantor in
accordance with Section 9.7(d).

 

(c)          The Company will cause each of its Subsidiaries that guarantees or
otherwise becomes liable at any time, whether as a borrower or an additional or
co-borrower or otherwise, for or in respect of any Indebtedness under any
Material Credit Facility to concurrently therewith become a Subsidiary Guarantor
in accordance with Section 9.7(d), in each case, other than where an Excluded
Subsidiary is a sole borrower or co-borrower or guarantor in respect of
Indebtedness of another Excluded Subsidiary.

 

(d)          A Subsidiary shall become a Subsidiary Guarantor by executing and
delivering to each holder of a Note a Guaranty Supplement, accompanied by
(i) certified copies of certificates or articles of incorporation or
organization, by-laws, membership operating agreements and other organizational
documents, certificates of continuing existence and good standing, and
appropriate authorizing resolutions of the board of directors of such
Subsidiaries regarding the execution and delivery of such Guaranty Supplement
and the performance by such Subsidiary of its obligations under the Subsidiary
Guaranty and (ii) an opinion of counsel relating to such Subsidiary and such
Guaranty Supplement and Subsidiary Guaranty comparable to the opinion of counsel
delivered pursuant to Section 4.4(a) or otherwise reasonably satisfactory to the
Required Holders. No Subsidiary that becomes a Subsidiary Guarantor shall
thereafter cease to be a Subsidiary Guarantor or be entitled to be released or
discharged from its obligations under the Subsidiary Guaranty (other than in
accordance with the terms hereof).

 

29

ITT Holdings LLCNote Purchase Agreement

 

(e)          Once a Subsidiary becomes a Subsidiary Guarantor or, in the case of
an Excluded Subsidiary, a Restricted Subsidiary, it cannot thereafter be
declared an Unrestricted Subsidiary.

 

(f)          If the Company designates a Subsidiary to be an Unrestricted
Subsidiary pursuant to Section 9.7(a), then (1) such Subsidiary shall not be an
Obligor Party, (2) the affirmative and negative covenants set forth in Sections
9 and 10 shall not apply to such Subsidiary and (3) the Equity Interests in any
such Subsidiary may be pledged to lenders of such Subsidiary.

 

(g)          If, in compliance with the terms and provisions of this Agreement,
all or substantially all of the Equity Interests or property of any Subsidiary
Guarantor are sold or otherwise transferred to a Person or Persons none of which
is an Obligor Party in a transaction permitted under this Agreement and a
Responsible Officer of the Company shall have delivered an Officer’s Certificate
to the holders of Notes certifying such compliance, such Subsidiary Guarantor
shall, upon the consummation of such sale or transfer or other transaction and
delivery of such certificate, be automatically released from its obligations
under the Subsidiary Guaranty.

 

Section 9.8           Maintenance of a Rating.  On a date in the year 2016 that
is not later than the anniversary of the date of Closing and on or within sixty
(60) days prior to such date in each year thereafter, for so long as any Notes
shall remain outstanding, the Company shall submit an application and take all
other commercially reasonable steps to obtain a letter from an NRSRO confirming
that such NRSRO assigns a rating to the Notes and specifying the rating then so
assigned to the Notes and shall furnish a copy of such letter to the holders of
Notes in accordance with Section 18.

 

Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of Section 9 on or after the date of this Agreement
and prior to the Closing, if such a failure occurs, then any of the Purchasers
may elect not to purchase the Notes on the date of Closing that is specified in
Section 3.

 

Section 10.         Negative Covenants.

 

From the date of this Agreement until the Closing and thereafter, so long as any
of the Notes are outstanding, the Company covenants that:

 

Section 10.1.          Indebtedness. The Company will not, and will not permit
any other Obligor Party to, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)Indebtedness under the Notes;

 

(b)(x) Indebtedness under the Credit Agreement (up to the commitments in effect
on the date hereof), (y) other Indebtedness expected as of the date of the
Closing and set forth on Schedule 5.15 and (z) other Indebtedness existing on
the date of this Agreement which shall be repaid in full on or prior to the date
of the Closing;

 

30

ITT Holdings LLCNote Purchase Agreement

 



(c)Indebtedness of any Obligor Party owed to another Obligor Party, provided
that any Indebtedness of a Foreign Obligor Party owed to a US Obligor Party
shall be subject to the limitations set forth in Section 10.4(n);

 

(d)Guarantees by any Obligor Party of Indebtedness owed by any other Obligor
Party; provided that any Guarantee by any US Obligor Party of Indebtedness of
any Foreign Obligor Party shall be subject to the limitations set forth in
Section 10.4(n);

 

(e)Indebtedness of any Person that becomes an Obligor Party after the date of
this Agreement, provided that such Indebtedness exists at the time that such
Person becomes an Obligor Party and is not created in contemplation of or in
connection with such Person becoming an Obligor Party;

 

(f)Hedging Obligations permitted under Section 10.7;

 

(g)Intercompany Taxable Bond Obligations issued after the date of Closing in an
aggregate amount not to exceed $350,000,000 at any one time outstanding;

 

(h)Tax-Exempt Bond Obligations issued after the date of Closing in an aggregate
amount not to exceed $300,000,000 at any one time outstanding;

 

(i)(w) reimbursement obligations in connection with performance or surety bonds
or guaranties or letters of credit and other obligations of a like nature
entered into in the ordinary course of business in an aggregate amount not to
exceed $15,000,000, (x) Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within four Business Days of its incurrence, (y)
Indebtedness consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case, incurred
in the ordinary course of business and (z) Indebtedness representing deferred
compensation to employees of the Obligor Parties incurred in the ordinary course
of business;

 

(j)other Indebtedness of the Obligor Parties to the extent that after giving
effect to the incurrence of such Indebtedness, the Company would be in
compliance with Section 10.10(a) and (c); provided that with respect to any
increase in the revolving commitments under the Credit Agreement after the date
hereof, the Company shall be in compliance with Section 10.10(a) and (c), in
each case, after giving pro forma effect to such increase in commitments
(assuming such incremental commitments are fully funded for purposes of this
clause) solely on the date of the effectiveness of such increase; and



 

31

ITT Holdings LLCNote Purchase Agreement

 



(k)refinancings, extensions or renewals of any of the foregoing Indebtedness
incurred pursuant to clause (b) to the extent (1) the principal amount thereof
is not increased except by (A) an amount equal to unpaid accrued interest and
premiums (including tender premiums) thereon plus underwriting discounts, other
reasonable and customary fees and commissions (including upfront fees, original
issue discount or initial yield payments) incurred in connection with the
relevant refinancing, extension or renewal (including extensions, renewals or
replacements of guarantees in respect of such Indebtedness as so refinanced,
extended or renewed), (2) has a weighted average life to maturity (measured as
of the date of such refinancing or extension) and maturity no shorter than that
of the Indebtedness being refinanced or extended, (3) is not secured by a Lien
on any assets other than the collateral securing the Indebtedness being
refinanced or extended, (4) the obligors of which are the same as the obligors
of the Indebtedness being refinanced or extended, (5) if subordinated, it is
subordinated to the Notes at least to the same extent and in the same manner as
the Indebtedness being refinanced or extended, and (6) is otherwise on terms no
less favorable to the Obligor Parties and Subsidiaries, taken as a whole, than
those of the Indebtedness being refinanced or extended.

 

Section 10.2.          Negative Pledge. The Company will not, and will not
permit any other Obligor Party to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired, except:

 



(a)Permitted Encumbrances;

 

(b)Liens on cash collateral securing any letter of credit or bankers’ acceptance
issued under the Credit Agreement, provided that such cash collateral shall only
be granted (i) substantially concurrently with the voluntary cancellation by the
Obligor Parties of the lending commitments and the termination of the Credit
Agreement for which letters of credit or bankers’ acceptance were issued
thereunder and remain outstanding after such termination or (ii) to cover a
defaulting lender’s participation in any issued and outstanding letter of credit
or bankers’ acceptance (in each case, in accordance with the terms of the Credit
Agreement in effect on the date hereof);

 

(c)(x) any Liens on any property or asset of the Obligor Parties expected as of
the date of the Closing and described on Schedule 5.15, provided that such Liens
shall not apply to any other property or asset of the Obligor Parties and (y)
Liens on any property or asset of the Obligor Parties existing on the date of
this Agreement; provided that the obligations with respect thereto shall be
repaid in full on or prior to the date of the Closing;

 

(d)any Lien (i) existing on any asset of any Person at the time such Person
becomes an Obligor Party, (ii) existing on any asset of any Person at the time
such Person is merged with or into any Obligor Party as permitted under this
Agreement, (iii) existing on any asset prior to the acquisition thereof by any
Obligor Party; provided that any such Lien was not created in contemplation of
any of the foregoing and any such Lien secures only those obligations which it
secures on the date that such Person becomes an Obligor Party or the date of
such merger or such acquisition;

 



32

ITT Holdings LLCNote Purchase Agreement

 



(e)extensions, renewals, or replacements of any Lien referred to in paragraphs
(b) and (c) of this Section 10.2; provided that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;

 

(f)Liens on Equity Interests of Unrestricted Subsidiaries owned by the Obligor
Parties to secure Indebtedness owed by such Unrestricted Subsidiaries;

 

(g)Liens on infrastructure improvements made on the property of the Obligor
Parties in an aggregate amount not to exceed $75,000,000, to the extent covered
by the terminalling agreements between the Obligor Parties on the one hand and
their customers on the other hand, which infrastructure improvements are legally
owned by customers of the Obligor Parties during the duration of the
terminalling agreements but treated as assets of the Obligor Parties under GAAP;

 

(h)Liens (including Capital Leases) in favor of the Governmental Authorities
issuing Tax Exempt Bonds permitted under Section 10.1(h) so long as such Liens
only apply to the improvements or facility financed with the proceeds from such
issuance of such Tax Exempt Bonds, and Capital Leases of improvements or
facilities by the Obligor Parties from Governmental Authorities that issue
Intercompany Taxable Bonds permitted under Section 10.1(g) solely to the extent
such improvements and facilities are required to be owned by such Governmental
Authorities in order to obtain the related ad valorem property tax exemptions;
and

 

(i)other Liens securing Indebtedness of the Obligor Parties not otherwise
permitted by the foregoing clauses (a) through (h), provided that the
Indebtedness secured thereby is permitted by Section 10.10(a) and (c).

 



Notwithstanding the foregoing, the Company shall not, and shall not permit any
of its Subsidiaries (other than in the case where an Excluded Subsidiary is a
sole borrower or co-borrower or guarantor in respect of Indebtedness of another
Excluded Subsidiary) to, secure any Indebtedness outstanding under or pursuant
to any Material Credit Facility unless and until the Notes (and any Guarantee
delivered in connection therewith) shall concurrently be secured equally and
ratably with such Indebtedness pursuant to documentation reasonably acceptable
to the Required Holders in substance and in form, including, without limitation,
an intercreditor agreement and opinions of counsel to the Company and/or any
such Subsidiary, as the case may be, from counsel that is reasonably acceptable
to the Required Holders.

 

33

ITT Holdings LLCNote Purchase Agreement

 

Section 10.3.          Fundamental Changes. (a) The Company will not, and will
not permit any of the other Obligor Parties to, merge into, amalgamate with or
consolidate into any other Person, or permit any other Person to merge into,
amalgamate with or consolidate with it, or sell, lease, transfer or otherwise
dispose of (in a single transaction or a series of transactions) all or
substantially all of the assets of the Obligor Parties taken as a whole (in each
case, whether now owned or hereafter acquired) or liquidate or dissolve;
provided, that if at the time thereof and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing
(i) any Obligor Party may sell, lease, transfer or otherwise dispose of any
assets to the Company, and may merge with the Company as long as the Company is
the surviving Person, (ii) any Subsidiary Guarantor (other than any Specified
Guarantor) may sell, lease, transfer or otherwise dispose of any assets to, and
may merge with, another Subsidiary Guarantor, and any Specified Guarantor may
sell, lease, transfer or otherwise dispose of any assets to, and may merge with,
another Specified Guarantor, (iii) any Foreign Obligor Party (y) may merge with
any Person that is not an Obligor Party so long as such Foreign Obligor Party is
the surviving Person and after giving pro forma effect to such merger, no
Default or Event of Default would have occurred or be continuing or (z) may
sell, lease, transfer or otherwise dispose of any assets to, and may merge with,
another Foreign Obligor Party, (iv) any Obligor Party may merge with any Person
that is not a Obligor Party so long as a Obligor Party is the surviving Person
and after giving pro forma effect to such merger, no Default or Event of Default
would have occurred or be continuing, and (v) any Subsidiary (other than any
Specified Guarantor) may liquidate or dissolve, and the Company or any of its
Subsidiaries may change its legal form, in each case if the Company determines
in good faith that such actions is in the best interest of the Company and its
Subsidiaries;

 

(b)          The Company will not, and will not permit any of the other Obligor
Parties to make any disposition of assets, other than

 

(i)          dispositions of inventory in the ordinary course of business;

 

(ii)         dispositions in the ordinary course of business of equipment,
fixtures or other property no longer required and used in the operation of the
business of the Obligor Parties or that are obsolete, worn out or surplus
property;

 

(iii)        dispositions among Obligor Parties, provided that dispositions of
all or any portion of the Bayonne, Geismar and St. Rose facilities pursuant to
this clause (iii) may only be made among Specified Guarantors;

 

(iv)        dispositions of Permitted Investments, delinquent receivables and
property subject to casualty or condemnation;

 

(v)         to the extent constituting dispositions that are permitted as such
by the express terms thereof, Liens expressly permitted pursuant to Section 10.2
(but, for the avoidance of doubt, not the exercise of rights of lienholders with
respect thereto), Investments expressly permitted pursuant to Section 10.4 and
Restricted Payments expressly permitted pursuant to Section 10.5;

 

(vi)        dispositions of assets to the extent in exchange for or replaced by
other assets of equivalent or superior value, if the exchange or replacement is
substantially contemporaneous and, if the aggregate net book value thereof
exceeds $1,000,000, is accompanied by a fairness opinion from an investment bank
that such exchange or replacement and all related transactions, taken as a
whole, are fair from a financial point of view; provided that in no event shall
all or a material portion of the assets or property of the Bayonne, Geismar and
St. Rose facilities be exchanged or replaced pursuant to this clause (vi); and

 

34

ITT Holdings LLCNote Purchase Agreement

 

(vii)       disposition of assets so long as the aggregate net book value of
such assets in any Fiscal Year does not exceed 10% of the consolidated total
assets of the Company as of the last day of the prior Fiscal Year; provided that
dispositions of assets shall not be taken into account in the calculation of
whether such 10% threshold is exceeded under this clause (vii) where the net
proceeds thereof are applied within 365 days of the date of such disposition to
(i) the permanent repayment of senior Indebtedness of the Company or any
Subsidiary Guarantor, other than Indebtedness between or among the Company and
its Subsidiaries or Affiliates (and in connection with any such repayment of
senior Indebtedness, the Company shall offer to apply a pro rata amount of the
net proceeds to the prepayment of the Notes, pro rata with all other such
Indebtedness then being repaid, in accordance with Section 8.9; and for purposes
of this clause (vii) the offer to prepay the Notes shall constitute repayment of
such Notes whether or not such offer is accepted by the holders of the Notes in
accordance with Section 8.9); or (ii) the direct or indirect acquisition of
assets (including the acquisition of equity in a Person that will become a
Subsidiary Guarantor) to be used in the ordinary course of business of the
Company or any Subsidiary Guarantor; provided, further, that immediately before
and after giving pro forma effect to any asset disposition under this clause
(vii), no Event of Default shall exist or would result therefrom and the Company
shall be in compliance with Section 10.10(a) as of the last day of the most
recently ended Fiscal Quarter for which financial statements have been
delivered.

 

(c)          The Company will not, and will not permit any of the other Obligor
Parties to, engage in any business other than businesses of the type conducted
by the Obligor Parties on the date of Closing as described in the Memorandum and
businesses reasonably related or incidental thereto, or reasonable extensions
thereof.

 

(d)          The Company will not, and will not permit any of the other Obligor
Parties, to create, form, acquire or permit to exist any Subsidiary other than
(i) Subsidiaries that become Obligor Parties, or (ii) Subsidiaries that have
been designated as “Unrestricted Subsidiary” in a written notification to the
holders, in accordance with Section 9.7.

 

Section 10.4.          Investments, Loans, Etc. The Company will not, and will
not permit any of the other Obligor Parties to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a Wholly-Owned
Subsidiary prior to such merger), any common stock, evidence of Indebtedness or
other securities (including any option, warrant, or other right to acquire any
of the foregoing), of, make or permit to exist any loans or advances to,
Guarantee any obligations of or make or permit to exist any investment or any
other interest in, any other Person (all of the foregoing being collectively
called “Investments”) or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Persons that constitute a
business unit, except:

 

(a)Permitted Investments;

 

35

ITT Holdings LLCNote Purchase Agreement

 



(b)Investments existing on the date of this Agreement and described in Schedule
10.4;

 

(c)Investments in or to (or for the benefit of, with respect to any Guarantee)
any US Obligor Party and (ii) in the case of any Foreign Obligor Party,
Investments in or to (or for the benefit of, with respect to any Guarantee) any
other Foreign Obligor Party;

 

(d)Loans or advances to employees, officers or directors of the Obligor Parties
in the ordinary course of business for travel, relocation and related expenses,
provided that the aggregate amount of all such loans and advances shall not
exceed $2,000,000 at any time;

 

(e)Hedging Transactions permitted by Section 10.7 and Guarantees of Indebtedness
permitted by Section 10.1;

 

(f)acquisitions by the Obligor Parties of assets owned by, or all or a majority
of the Equity Interests of, any Person that it not an Obligor Party, so long as
(i) the acquired business is in the same line of business as the Obligor Parties
or is a business reasonably related thereto, (ii) after giving pro forma effect
thereto, the Company is in compliance with Section 10.10(a) and (b), which shall
be recomputed as of the day of the most recently ended Fiscal Quarter (for which
financial statements are required to have been delivered) as if such acquisition
has occurred as of the first day of each relevant period for testing compliance,
and the Company shall have delivered to the holders of Notes an Officer’s
Certificate to that effect, (iii) before and after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (iv) the board of directors (or equivalent thereof) of such
Person whose assets or stock is being acquired has approved the acquisition and
(v) the Person so acquired becomes an Obligor Party, or the assets so acquired
are held by an Obligor Party;

 

(g)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof and other credits to suppliers, in each case, in the
ordinary course of business;

 

(h)Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit (or similar
provisions of requirements of law) and Article 4 customary trade arrangements
with customers consistent with past practices (or similar provisions of
requirements of law);

 

(i)Investments (including debt obligations and Equity Interests) received (i) in
connection with the bankruptcy workout, recapitalization or reorganization of
suppliers and customers or in settlement of delinquent obligations of, or other
disputes with or judgments against, customers and suppliers arising in the
ordinary course of business, (ii) upon the foreclosure with respect to any
secured Investment that is permitted hereunder, or (iii) as a result of the
settlement, compromise or resolution of litigation, arbitration or other
disputes;

 



36

ITT Holdings LLCNote Purchase Agreement

 

 



(j)loans and advances to IMTT Holdings (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to IMTT Holdings (or such direct or
indirect parent) in accordance with Section 10.5 (it being understood and agreed
that each applicable provision of Section 10.5 shall be deemed utilized by the
outstanding aggregate principal amount of such loans and advances made in
reliance on this clause (j));

 

(k)advances of payroll payments to directors, officers and employees in the
ordinary course of business;

 

(l)Investments to the extent funded solely with the net cash proceeds of equity
issuances of IMTT Holdings (or any direct or indirect parent thereof) that are
contributed and received by the Company, if and to the extent immediately before
and after giving pro forma effect to such Investment, no Event of Default shall
exist or would result therefrom and the Company shall be in compliance with
Section 10.10(a) as of the last day of the most recently ended Fiscal Quarter
for which financial statements have been delivered;

 

(m)Investments held by Subsidiaries that are acquired after the date of Closing,
to the extent such Investment were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

 

(n)other Investments made after the date of this Agreement, which in the
aggregate do not exceed $150,000,000 at cost at any time during the term of this
Agreement, provided that Investments in Persons that are not Obligor Parties
under this clause (n) shall not exceed $100,000,000 at cost in the aggregate at
any time during the term of this Agreement; and

 

(o)Investments in Intercompany Taxable Bonds;



 

provided, that the restrictions in this Section 10.4 shall be suspended and of
no force or effect at any time that (i) the Company maintains a Credit Rating of
at least Baa3 by Moody’s or at least BBB- by S&P, in each case on a stable
basis, (ii) immediately prior to the proposed Investment, no Default or Event of
Default as a result of breach of this Section 10.4 shall exist and is
continuing, and (iii) immediately prior to and after giving effect to the
proposed Investment, no Default or Event of Default as a result of breach of any
provisions of the Loan Documents (other than this Section 10.4) shall exist or
would result therefrom.

 

37

ITT Holdings LLCNote Purchase Agreement

 

Section 10.5.           Restricted Payments. . The Company will not, and will
not permit any of the other Obligor Parties to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except for the
following:

 



(a)Restricted Payments made to any Obligor Party,

 

(b)Restricted Payments made to IMTT Holdings or its direct or indirect owners
(i) with respect to US federal, state, local or foreign income, franchise and
other taxes payable to IMTT Holdings or its direct or indirect owners in an
amount necessary to pay such taxes that are attributable (or arising as a result
of) the income and/or assets of or operations of the US Obligor Parties;
provided that the amount payable by any Obligor Party pursuant to this subclause
(i) shall not exceed the amount of such taxes the US Obligor Parties would have
been required to pay in respect of U.S. federal, state, local or foreign taxes,
as the case may be, in respect of such year if the US Obligor Parties had paid
such taxes directly as a stand-alone group with the Company as the parent of
such combined or consolidated group and with its first taxable year beginning on
the date hereof, and taking into account any net operating loss carryforwards
attributable to the US Obligor Parties, as the case may be; or (ii) with respect
to customary overhead, accounting and similar costs and expenses of IMTT
Holdings in the ordinary course of business, attributable to the activities of
the Company and its Subsidiaries (but not for the activities of any other
Subsidiaries of IMTT Holdings (excluding the Company and its Subsidiaries)), and

 

(c)other Restricted Payments so long as for purposes of this clause (c): at the
time such Restricted Payment is declared (if and to the extent such Restricted
Payment is made within 15 days following such declaration), or if not declared,
at the time such Restricted Payment is made, (1) no Default or Event of Default
has occurred and is continuing or would result therefrom and (2) after giving
pro forma effect to the payment of such Restricted Payment, the Obligor Parties
would be in pro forma compliance with the Leverage Ratio required as of the last
day of the most recently ended Fiscal Quarter for which financial statements
have been delivered.

 

Section 10.6.          Transactions with Affiliates. The Company will not, and
will not permit any of the other Obligor Parties to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Obligor Parties than could be
obtained on an arm’s-length basis from unrelated third parties (for the
avoidance of doubt, including costs allocated pursuant to the Management
Agreement), (b) transactions between or among the US Obligor Parties not
involving any other Affiliates, (c) transactions between or among the Foreign
Obligor Parties not involving any other Affiliates or (d) transactions expressly
permitted under Sections 10.1, 10.2, 10.3, 10.4 or 10.5.

 

38

ITT Holdings LLCNote Purchase Agreement

 

Section 10.7.           Hedging Transactions. The Company will not, and will not
permit any of the other Obligor Parties to, enter into any Hedging Transaction,
other than Hedging Transactions entered into in the ordinary course of business
to hedge or mitigate risks to which the Obligor Parties are exposed in the
conduct of their business or the management of their liabilities, and not for
speculative purposes. For the avoidance of doubt, a Hedging Transaction entered
into (i) in connection with the purchase by any third party of any common stock
or any Indebtedness or (ii) as a result of changes in the market value of any
common stock or any Indebtedness is not a Hedging Transaction entered into in
the ordinary course of business to hedge or mitigate risks.

 

Section 10.8.           Amendments to Partnership Agreements and Bond Documents.
The Company will not, and will not permit any of the other Obligor Parties to,
amend or modify the partnership agreements, certificates of incorporation,
bylaws and other organizational documents of the Obligor Parties or the
Management Agreement in a manner materially adverse to the holders of Notes;
provided that the foregoing shall not apply to amendments or modifications
required in connection with the consummation of transactions permitted by
Section 10.3.

 

Section 10.9.          Terrorism Sanctions Regulations. The Company will not and
will not permit any Controlled Entity (a) to become (including by virtue of
being owned or controlled by a Sanctioned Person), own or control a Sanctioned
Person or any Person that is the target of sanctions imposed by the United
Nations or by the European Union, or (b) directly or indirectly to have any
investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any holder to be in violation of or subject to sanctions under any law or
regulation applicable to such holder, or (ii) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions.

 

Section 10.10.          Financial Covenants.

 



(a)Leverage Ratio. The Company will maintain, as of the end of each Fiscal
Quarter, commencing with the Fiscal Quarter ending June 30, 2015, a Leverage
Ratio of not greater than 5.00 to 1.00, provided that to the extent that the
Company or any of its Restricted Subsidiaries (i) consummates (A) during any
Fiscal Quarter, an individual acquisition for which the aggregate consideration
is $50,000,000 or more (to the extent that the Company makes a Leverage Ratio
Increase Election in respect thereof, a “Material Acquisition”) or (B) in any
twelve-month period, one or more acquisitions (excluding Material Acquisitions)
for which the aggregate consideration is $100,000,000 or more, and (ii) within
30 days of making such acquisition or acquisitions referred to in clause (i),
the Company notifies the holders that it elects to increase the maximum Leverage
Ratio threshold as a result thereof (an “Leverage Ratio Increase Election”),
then the maximum Leverage Ratio threshold for such Fiscal Quarter in which such
individual acquisition described in clause (A) occurred or in which the
aggregate consideration for such acquisitions described in clause (B) equaled or
exceeded $100,000,000 (the “Subject Quarter”) and the immediately two following
Fiscal Quarters shall be increased to 5.50:1.00; provided further, for the third
Fiscal Quarter following the Subject Quarter, the maximum Leverage Ratio
threshold shall be reduced to 5:00:1:00, and the Company may not make any
Leverage Ratio Increase Election during such third Fiscal Quarter.

 



39

ITT Holdings LLCNote Purchase Agreement

 



(b)Interest Coverage Ratio. The Company will maintain, as of the end of each
Fiscal Quarter, an Interest Coverage Ratio of not less than 3.00 to 1.00,
provided that the foregoing covenant shall be suspended and of no force or
effect at any time that the Company maintains a Credit Rating of at least Baa2
by Moody’s and/or at least BBB by S&P, in each case on a stable basis.

 

(c)Priority Indebtedness. The Company will not permit Priority Indebtedness
(excluding Indebtedness repaid on or prior to the date of the Closing) at any
time to exceed 10% of Consolidated Net Tangible Assets (calculated as of the end
of the most recently ended Fiscal Quarter for which financial statements have
been delivered pursuant to Section 7.1).

 

(d)Restricted Subsidiaries Test. The Company will not permit at any time, when
calculated for the 12-month period ending on the most recently ended Fiscal
Quarter (and such calculation shall be made as of 90 days after the end of each
Fiscal Year and as of 45 days after the end of each Fiscal Quarter (other than
the last Fiscal Quarter of each Fiscal Year), (i) the net income of the Company
and its Restricted Subsidiaries to be less than 80% of the consolidated net
income of the Company and all of its Subsidiaries and (ii) the total assets of
the Company and its Restricted Subsidiaries to be less than 80% of the total
assets of the Company and all of its Subsidiaries (in each of the foregoing
cases, as the same would be shown in the consolidated financial statements of
the Company and its Restricted Subsidiaries or the Company and all of its
Subsidiaries, as the case may be, prepared in accordance with GAAP).

 

(e)Project EBITDA Adjustments. The Company may elect to include Consolidated
Material Project EBITDA Adjustments for purposes of calculation of the Leverage
Ratio in Section 10.10(a), so long as the Company has provided to the holders at
least 60 days’ notice of such election prior to the date on which the Company
expects to include any Consolidated Material Project EBITDA Adjustment for
purposes of calculating the Leverage Ratio, which notice shall include
projections in reasonable detail setting forth such Consolidated Material
Project EBITDA Adjustment for each of the following four consecutive Fiscal
Quarters.



 

Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of Section 10 on or after the date of this Agreement
and prior to the Closing, if such a failure occurs, then any of the Purchasers
may elect not to purchase the Notes on the date of Closing that is specified in
Section 3.

 

40

ITT Holdings LLCNote Purchase Agreement

 

Section 11.         Events of Default.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)          the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

 

(b)          the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or

 

(c)          the Company defaults in the performance of or compliance with any
term contained in Section 7.1(d)(i) or Section 10 (other than Section 10.9); or

 

(d)          the Company or any Subsidiary Guarantor defaults in the performance
of or compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or

 

(e)          (i) any representation or warranty made in writing by or on behalf
of the Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or

 

(f)          (i) any Obligor Party is in default (as principal or as guarantor
or other surety) in the payment of any principal of or premium or make-whole
amount or interest on any Indebtedness that is outstanding in an aggregate
principal amount in excess of $20,000,000 (or its equivalent in the relevant
currency of payment) beyond any required notice or any applicable grace period
provided with respect thereto, or (ii) any Obligor Party is in default in the
performance of or compliance with any term of any evidence of any Indebtedness
in an aggregate outstanding principal amount in excess of $20,000,000 (or its
equivalent in the relevant currency of payment) or of any mortgage, indenture or
other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled to declare such Indebtedness
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), (x) any Obligor Party has become obligated to purchase or repay
Indebtedness before its regular maturity or before its regularly scheduled dates
of payment in an aggregate outstanding principal amount in excess of $20,000,000
(or its equivalent in the relevant currency of payment), or (y) one or more
Persons have the right to require any Obligor Party so to purchase or repay such
Indebtedness; or

 

41

ITT Holdings LLCNote Purchase Agreement

 

(g)          any Obligor Party (i) is generally not paying, or admits in writing
its inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

 

(h)          a court or other Governmental Authority of competent jurisdiction
enters an order appointing, without consent by any Obligor Party, a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, or constituting an order
for relief or approving a petition for relief or reorganization or any other
petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction, or ordering the dissolution, winding-up
or liquidation of any Obligor Party, or any such petition shall be filed against
the Company or any of its Subsidiaries and such petition shall not be dismissed
within 60 days; or

 

(i)          one or more final judgments or orders for the payment of money
aggregating in excess of $30,000,000, including, without limitation, any such
final order enforcing a binding arbitration decision, are rendered against any
Obligor Party and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay; or

 

(j)          an ERISA Event shall have occurred that, when taken together with
other ERISA Events that have occurred and are continuing, could reasonably be
expected to result in a Material Adverse Effect; or

 

(k)          any Subsidiary Guaranty shall cease to be in full force and effect,
any Subsidiary Guarantor or any Person acting on behalf of any Subsidiary
Guarantor shall contest in any manner the validity, binding nature or
enforceability of any Subsidiary Guaranty, or the obligations of any Subsidiary
Guarantor under any Subsidiary Guaranty are not or cease to be legal, valid,
binding and enforceable in accordance with the terms of such Subsidiary
Guaranty.

 

42

ITT Holdings LLCNote Purchase Agreement

 

Section 12.         Remedies on Default, Etc.

 

Section 12.1.          Acceleration. (a) If an Event of Default with respect to
the Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

 

(b)          If any other Event of Default has occurred and is continuing, any
holder or holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

 

(c)          If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

Section 12.2.          Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or Subsidiary Guaranty, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.

 

Section 12.3.          Rescission. At any time after any Notes have been
declared due and payable pursuant to Section 12.1(b) or (c), the holders of not
less than 51% in principal amount of the Notes then outstanding, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

 

43

ITT Holdings LLCNote Purchase Agreement

 

Section 12.4.          No Waivers or Election of Remedies, Expenses, Etc. No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any Subsidiary Guaranty or any Note upon any
holder thereof shall be exclusive of any other right, power or remedy referred
to herein or therein or now or hereafter available at law, in equity, by statute
or otherwise. Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

 

Section 13.         Registration; Exchange; Substitution of Notes.

 

Section 13.1.          Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.

 

Section 13.2.          Transfer and Exchange of Notes. Upon surrender of any
Note to the Company at the address and to the attention of the designated
officer (all as specified in Section 18(iii)), for registration of transfer or
exchange (and in the case of a surrender for registration of transfer
accompanied by a written instrument of transfer duly executed by the registered
holder of such Note or such holder’s attorney duly authorized in writing and
accompanied by the relevant name, address and other information for notices of
each transferee of such Note or part thereof), within ten Business Days
thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Schedule 1-A or 1-B, as applicable. Each such new Note shall be
dated and bear interest from the date to which interest shall have been paid on
the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.2 and to have agreed to the
provisions set forth in Section 14.2 and 20. Notwithstanding the foregoing, no
holder of a Note shall be permitted to transfer a Note, nor assign or
participate any interest in a Note, to any Disqualified Institution, without the
prior written consent of the Company (in its sole discretion).

 

44

ITT Holdings LLCNote Purchase Agreement

 

Section 13.3.          Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

 

(a)          in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

(b)          in the case of mutilation, upon surrender and cancellation thereof,

 

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

 

Section 14.         Payments on Notes.

 

Section 14.1.          Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
JPMorgan Chase Bank, N.A. in such jurisdiction. The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.

 

45

ITT Holdings LLCNote Purchase Agreement

 

Section 14.2.          Home Office Payment. So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other reasonable method or at such other address as such Purchaser shall have
from time to time specified to the Company in writing for such purpose, without
the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.

 

Section 14.3.          Reporting Requirements and Backup Withholding. In
general, under Section 6049 of the Code, IRS information reporting requirements
will apply to certain payments of principal, interest and premium paid on Notes,
and to the proceeds paid on the sale of Notes, to a United States holder that is
not an exempt recipient (exempt recipients include, inter alia, corporations and
foreign entities). Under Section 3406 of the Code, backup withholding tax
(currently at a rate of 28%) will apply to such payments if the holder fails to
provide a correct taxpayer identification number or certification of foreign or
other exempt status or fails to certify that such holder has not been notified
by the IRS that such holder is subject to backup withholding for failure to
report interest or dividend payments. Any amounts withheld from a payment to a
United States holder under the backup withholding rules are allowed as a credit
against the holder’s United States federal income tax liability and may entitle
the United States holder to a refund, provided that the required information is
furnished to the IRS.

 

Section 15.         Expenses, Etc.

 

Section 15.1.          Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable and
documented, out-of-pocket costs and expenses (including reasonable attorneys’
fees of a special counsel and, if reasonably required by the Required Holders,
one local counsel in each applicable jurisdiction and, solely, in the event of a
conflict of interest, one additional counsel for each group subject to such
conflict of interest) incurred by the Purchasers and each other holder of a Note
in connection with such transactions. In addition, the Company will pay all
costs and expenses (including attorneys’ fees of a special counsel and, if
reasonably required by the Required Holders, local or other counsel) incurred by
the each holder of a Note in connection with any amendments, waivers or consents
under or in respect of this Agreement, any Subsidiary Guaranty or the Notes
(whether or not such amendment, waiver or consent becomes effective), including,
without limitation: (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement, any Subsidiary Guaranty or the Notes or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, any Subsidiary Guaranty or the Notes, or by
reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the Notes and
any Subsidiary Guaranty and (c) the costs and expenses incurred in connection
with the initial filing of this Agreement and all related documents and
financial information with the SVO provided, that such costs and expenses under
this clause (c) shall not exceed $3,500. The Company will pay, and will save
each Purchaser and each other holder of a Note harmless from, (i) all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes) and (ii) any and all wire transfer fees that any bank
deducts from any payment under such Note to such holder or otherwise charges to
a holder of a Note with respect to a payment under such Note.

 

46

ITT Holdings LLCNote Purchase Agreement

 

Section 15.2.          Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, any Subsidiary Guaranty
or the Notes, and the termination of this Agreement.

 

Section 16.         Survival of Representations and Warranties; Entire
Agreement.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

 

Section 17.         Amendment and Waiver.

 

Section 17.1.          Requirements. This Agreement and the Notes may be
amended, and the observance of any term hereof or of the Notes may be waived
(either retroactively or prospectively), only with the written consent of the
Company and the Required Holders, except that:

 

(a)          no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing;

 

(b)           no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2 and Section 17.1(c)), 11(a), 11(b), 12, 17 or 20.

 

47

ITT Holdings LLCNote Purchase Agreement

 

Section 17.2.          Solicitation of Holders of Notes.

 

(a)          Solicitation. The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or any Subsidiary Guaranty. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or any Subsidiary Guaranty to each holder
of a Note promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite holders of Notes.

 

(b)          Payment. The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of a Note as consideration for or as an inducement to the
entering into by such holder of any waiver or amendment of any of the terms and
provisions hereof or of any Subsidiary Guaranty or any Note unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of a Note even if such holder did not consent to such waiver or amendment.

 

(c)          Consent in Contemplation of Transfer. Any consent given pursuant to
this Section 17 or any Subsidiary Guaranty by a holder of a Note that has
transferred or has agreed to transfer its Note to the Company, any Subsidiary or
any Affiliate of the Company in connection with such consent shall be void and
of no force or effect except solely as to such holder, and any amendments
effected or waivers granted or to be effected or granted that would not have
been or would not be so effected or granted but for such consent (and the
consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.

 

Section 17.3.          Binding Effect, etc. Any amendment or waiver consented to
as provided in this Section 17 or any Subsidiary Guaranty applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of a Note and no delay in exercising
any rights hereunder or under any Note or Subsidiary Guaranty shall operate as a
waiver of any rights of any holder of such Note.

 

48

ITT Holdings LLCNote Purchase Agreement

 

Section 17.4.          Notes Held by Company, etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.

 

Section 18.         Notices.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

 

(i)          if to any Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

 

(ii)         if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing, or

 

(iii)        if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of John Siragusa, or at such other address as
the Company shall have specified to the holder of each Note in writing.

 

Notices under this Section 18 will be deemed given only when actually received.

 

Section 19.         Reproduction of Documents.

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 

49

ITT Holdings LLCNote Purchase Agreement

 

Section 20.         Confidential Information.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any Person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under Section
7.1 that are otherwise publicly available. Each Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser in good faith to protect confidential information of
third parties delivered to such Purchaser, provided that such Purchaser may
deliver or disclose Confidential Information to (i) its directors, officers,
employees, agents, attorneys, trustees and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate (w)
to effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or any Subsidiary Guaranty. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying this Section 20.

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

 

50

ITT Holdings LLCNote Purchase Agreement

 

Section 21.         Substitution of Purchaser.

 

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

 

Section 22.         Miscellaneous.

 

Section 22.1.          Successors and Assigns. All covenants and other
agreements contained in this Agreement by or on behalf of any of the parties
hereto bind and inure to the benefit of their respective successors and assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.

 

Section 22.2.          Accounting Terms. All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with this Agreement
(including, without limitation, Section 9, Section 10 and the definition of
“Indebtedness”), any election by the Company to measure any financial liability
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

 

It is understood and agreed that, notwithstanding anything to the contrary in
GAAP or set forth herein, where reference is made to the Obligor Parties on a
consolidated basis or the Company and its Subsidiaries on a consolidated basis
or similar language, such consolidation shall not include any Unrestricted
Subsidiary for purposes of the calculations of financial covenants or any ratio
tests.

 

51

ITT Holdings LLCNote Purchase Agreement

 

Section 22.3.          Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 22.4.          Construction, etc. Each covenant contained herein shall
be construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

Section 22.5.          Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto. Delivery of executed signature facsimile or
electronic mail transmission shall be effective as delivery of a manually
executed counterpart thereof.

 

Section 22.6.          Governing Law. This Agreement and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating out of this Agreement, the Notes or the
Subsidiary Guaranty and the transactions contemplated hereby and thereby shall
be construed and enforced in accordance with, and the rights of the parties
shall be governed by, the laws of the State of New York.

 

Section 22.7.          Jurisdiction and Process; Waiver of Jury Trial. (a) Each
party hereto irrevocably submits for itself and its property to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes. To the fullest extent
permitted by applicable law, each party hereto irrevocably waives and agrees not
to assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

(b)          The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

52

ITT Holdings LLCNote Purchase Agreement

 

(c)          Nothing in this Section 22.7 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

(d)          The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Agreement, the Notes or any other document executed
in connection herewith or therewith.

 

*    *    *    *    *

 

53

ITT Holdings LLCNote Purchase Agreement

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 



  Very truly yours,       ITT Holdings LLC         By        Name:     Title:  
      By       Name:     Title:

 

 

ITT Holdings LLCNote Purchase Agreement

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

  REDACTED

 

 

 

 





Defined Terms

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Administrative Agent” means SunTrust Bank (or its assigns or successors
thereunder), in its capacity as administrative agent for the lenders under the
Credit Agreement or, upon the repayment in full of all amounts outstanding
thereunder and the termination thereof, the Person holding the title of
administrative agent (or other title with substantially the same or similar
duties thereunder) under the Material Credit Facility (or, if more than one
Material Credit Facility then exists, the administrative agent under the largest
Material Credit Facility (such largest Material Credit Facility as determined by
the principal amount of the lending commitments thereunder)).

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company. For
the avoidance of doubt, with respect to Macquarie Terminal Holdings LLC, the
term Affiliate shall mean only Macquarie Infrastructure Company LLC and its
direct and indirect Subsidiaries.

 

“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

 

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

 

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.

 

“Canadian Subsidiary Existing Indebtedness” means the Indebtedness under the
Credit Agreement of IMTT-Quebec Inc., a Canadian corporation, and IMTT-NTL,
Ltd., a Canadian corporation, in an aggregate amount not to exceed the current
“Canadian Commitment” (as defined in the Credit Agreement) of $50,000,000 in
existence as of the date of this Agreement.

 



Schedule A
(to Note Purchase Agreement) 

 

 

  

“Capital Lease Obligations” of any Person means all obligations of such Person
to pay rent or other amounts under any lease (or other arrangement conveying the
right to use) of real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP,
provided that leases that are or would be treated as operating leases in
accordance with GAAP as in effect on December 31, 2014, shall continue to be
accounted for as operating leases (but not Capital Lease Obligations) regardless
of any changes in GAAP after December 31, 2014 that would otherwise require any
of the obligations of the lessee thereunder to be treated as Capital Lease
Obligations.

 

“Change of Control” means any event the result of which would be that (i) the
Company shall fail to own and control, beneficially and of record, directly or
indirectly, at least 80% of the outstanding Equity Interests (including without
limitation both general and limited partnership interests and limited liability
company membership interests) of International-Matex Tank Terminals,
IMTT-Bayonne, IMTT-BX, IMTT-BC, Bayonne Industries, Inc. and IMTT Geismar (the
“Specified Guarantors”), (ii) so long as any “Canadian Revolving Commitment” (as
defined in the Credit Agreement) is in place under the Credit Agreement, the
Company shall fail to own and control, beneficially and of record, 100% of the
outstanding Equity Interests of IMTT-NTL Ltd. or at least 66 2/3% of the
outstanding Equity Interests of IMTT-Quebec Inc., or (iii) the Macquarie Group
or any part thereof shall fail to own and control, beneficially and of record,
directly or indirectly, 100% of the Equity Interests in the Company or in IMTT
Holdings Inc. (in each case in a fully diluted basis in accordance with GAAP).

 

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Commercial Operation Date” shall mean the date on which a Material Project is
substantially complete and commercially operable.

 

“Company” means ITT Holdings LLC, a Delaware limited liability company or any
successor that becomes such in the manner prescribed in Section 10.2.

 

“Confidential Information” is defined in Section 20.

 

“Consolidated Acquisition EBITDA Adjustments” means, for the Obligor Parties for
any period, Consolidated EBITDA for such period attributable to any other Person
that is acquired by, and itself becomes, an Obligor Party, or all or
substantially all of the business or assets of any other Person or operating
division or business unit of any other Person acquired by an Obligor Party, in
each case during such period for a purchase price of at least $15,000,000 (as
reasonably diligenced by the Obligor Parties).

 

A-2

 

 

“Consolidated EBITDA” means, for the Obligor Parties for any period, an amount
equal to the sum of (i) Consolidated Net Income for such period plus (ii) to the
extent deducted in determining Consolidated Net Income for such period, (A)
Consolidated Interest Expense, (B) income tax expense determined on a
consolidated basis in accordance with GAAP, (C) depreciation and amortization
determined on a consolidated basis in accordance with GAAP, (D) all other
non-cash charges (excluding write-offs and reserves for bad debt and accounts
receivable) and (E) any management fee paid in cash or accrued during such
period pursuant to the terms of the Management Agreement to the extent such
payment or accrual is permitted to be made under Section 10.5, determined on a
consolidated basis in accordance with GAAP, in each case for such period.
Notwithstanding anything contained herein to the contrary, all interest income,
rental income, interest expense and rental expense related to Intercompany
Taxable Bonds and Intercompany Taxable Bond Obligations shall be excluded for
purposes of calculating Consolidated EBITDA for all purposes of this Agreement.

 

“Consolidated Interest Expense” means, for the Obligor Parties for any period
determined on a consolidated basis in accordance with GAAP, the sum of (i) total
interest expense, including without limitation the interest component of any
payments in respect of Capital Lease Obligations during such period (whether or
not actually paid during such period) plus (ii) the net amount payable (or minus
the net amount receivable) with respect to Hedging Transactions during such
period (whether or not actually paid or received during such period).
Notwithstanding anything contained herein to the contrary, all interest income,
rental income, interest expense and rental expense related to Intercompany
Taxable Bonds and Intercompany Taxable Bond Obligations shall be excluded for
purposes of calculating Consolidated Interest Expense for all purposes of this
Agreement.

 

“Consolidated Material Project EBITDA Adjustments” means, with respect to each
Material Project:

(i)          prior to the Commercial Operation Date of a Material Project (but
including the Fiscal Quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount determined by the Company in its reasonable, good faith
judgment (and as approved by the Administrative Agent), as the projected
Consolidated EBITDA for any period attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based on customer contracts
relating to such Material Project, the creditworthiness of the other parties to
such contracts, and projected revenues from such contracts, tariffs, capital
costs and expenses, scheduled Commercial Operation Date, commodity price
assumptions and other factors deemed appropriate by the Company in its
reasonable, good faith judgment (and as approved by the Administrative Agent)),
which may, at the option of the Company, be added to actual Consolidated EBITDA
for any period for the Fiscal Quarter in which construction of such Material
Project commences and for each Fiscal Quarter thereafter until the Commercial
Operation Date of such Material Project (including the Fiscal Quarter in which
such Commercial Operation Date occurs, but net of any actual Consolidated EBITDA
attributable to such Material Project following such Commercial Operation Date);
provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, then the foregoing amount shall be reduced,
for quarters ending after the scheduled Commercial Operation Date to (but
excluding) the first full quarter after its Commercial Operation Date, by the
following percentage amounts depending on the period of delay (based on the
period of actual delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, and (iv) longer than
270 days, 100%; and

 

A-3

 

 

(ii)         beginning with the first full Fiscal Quarter following the
Commercial Operation Date of a Material Project and for the two immediately
succeeding fiscal quarters, an amount determined by the Company in its
reasonable, good faith judgment (and as approved by the Administrative Agent),
equal to the projected Consolidated EBITDA attributable to such Material Project
(determined in the same manner as set forth in clause (i) above) for the balance
of the four full Fiscal Quarter period following such Commercial Operation Date,
which may, at the Company’s option, be added to actual Consolidated EBITDA for
such Fiscal Quarters.

 

Notwithstanding the foregoing:

 

(w)          no such additions shall be allowed with respect to any Material
Project unless (a) the Company shall have delivered to the Administrative Agent
under the Credit Agreement (with a copy to the holders of Notes) written pro
forma projections of Consolidated EBITDA for any period attributable to such
Material Project, and (b) the Administrative Agent shall have approved such
projections and shall have received such other information and documentation as
the Administrative Agent may request (with copies thereof to the holders of
Notes);

 

(x)          the holders of Notes shall have been promptly, and in any event not
later than 5 days thereof, notified of the approval of the Administrative Agent;

 

(y)          the aggregate amount of all Consolidated Material Project EBITDA
Adjustments during any period shall be limited to 20% of the total Consolidated
EBITDA for such period; and

 

(z)          in each case where the approval of the Administrative Agent is
required or requested, if at any time the Material Credit Facility shall be
terminated, the leverage ratio test (in which this definition is used) in the
Material Credit Facility has been amended, waived or removed, in each case where
the leverage ratio test is no longer in force under the Material Credit Facility
in effect as of the date of this Agreement or the Administrative Agent shall
otherwise be unable to undertake or otherwise be prohibited from undertaking
such approval duties, then any such approval or consent shall be required from
the Required Holders.

 

A-4

 

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Obligor Parties for such period determined on a consolidated basis in accordance
with GAAP, excluding therefrom (to the extent otherwise included therein):
(i) any extraordinary gains or losses in accordance with GAAP, (ii) any gains
attributable to write-ups of assets, (iii) any income (or loss) of any Person
accrued prior to the date it becomes an Obligor Party or is merged into or
combined with an Obligor Party on the date that such Person’s assets are
acquired by an Obligor Party (except as provided in clause (y) below) and (iv)
any equity interest of the Obligor Parties in the unremitted earnings of any
Person that is not an Obligor Party, but including without limitation (x) all
cash dividends, distributions, interest and fees actually received by the
Obligor Parties from Persons (other than the Obligor Parties, but including
Unrestricted Subsidiaries) where the investments therein are accounted for using
the equity method and (y) the net income (or loss) of any Person that was an
Unrestricted Subsidiary on the first day of such period and becomes an Obligor
Party during such period. Notwithstanding anything contained herein to the
contrary, all interest income, rental income, interest expense and rental
expense related to Intercompany Taxable Bonds and Intercompany Taxable Bond
Obligations shall be excluded for purposes of calculating Consolidated Net
Income for all purposes of this Agreement.

 

“Consolidated Net Tangible Assets” means, at any date, the net book value of all
assets of the Company and its Subsidiaries, after deducting any reserves
applicable thereto, which would be treated as intangible assets under GAAP,
including, without limitation, good will, trademarks, trade names, service
marks, brand names, copyrights, patents and unamortized debt discount and
expense, organizational expenses and the excess of the equity in any Restricted
Subsidiary over the cost of the investment in such Restricted Subsidiary.

 

“Consolidated Total Funded Debt” means, as of any date, (i) all Indebtedness of
the Obligor Parties measured on a consolidated basis as of such date, including
without limitation the outstanding principal amount of the Notes, but excluding
(w) Indebtedness of the type described in subsection (xi) of the definition
thereto, (x) Intercompany Taxable Bond Obligations and (y) reimbursement
obligations in connection with performance or surety bonds or guaranties or
letters of credit (including any letters of credit under the Credit Agreement)
and other obligations of a like nature entered into in the ordinary course of
business in an aggregate amount not to exceed $15,000,000, less (ii)
unrestricted, unencumbered cash or cash equivalents of the Obligor Parties in an
aggregate amount not to exceed $75,000,000.

 

“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its direct and indirect parent
companies. As used in this definition, “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

A-5

 

 

“Credit Agreement” means that certain Credit Agreement dated on or about May 21,
2015, as amended, amended and restated, modified, supplemented, revised or
replaced from time to time among the Company, IMTT-Quebec, IMTT-NTL, Ltd., the
Administrative Agent and the other financial institutions party thereto.

 

“Credit Rating” means a non-credit enhanced, senior unsecured long-term debt
credit rating, as determined and published by either or both of Moody's and S&P.

 

“DBRS” means Dominion Bond Rating Service (Company)

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means that rate of interest that is the greater of (i) 2.0% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.0% over the rate of interest publicly announced by JPMorgan
Chase bank, N.A., in New York, New York as its “base” or “prime” rate.

 

“Disclosure Documents” is defined in Section 5.3.

 

“Disposition Repayment Date” is defined in Section 8.9.

 

“Disposition Response Date” is defined in Section 8.9.

 

“Disqualified Institutions” shall mean any of the following (the list of all
such Persons, the “Disqualified Institutions List”): (i) those Persons
specifically identified in writing by the Company to the Holders prior to May
21, 2015, (ii) those Persons who are competitors of the Company and its
Subsidiaries that are separately and specifically identified in writing by the
Company to the holders from time to time and (iii) in the case of clauses (i)
and (ii), any of their Affiliates which are controlled, controlling or under
common control (other than, in the case of clause (ii) above, any such Affiliate
that is a bona fide debt fund or investment vehicle, that is not itself an
operating company and that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business and whose managers have fiduciary duties to third
party investors in such fund or investment vehicle independent of or in addition
to their duties to such affiliated competitor identified pursuant to clause (ii)
above) that are either separately and specifically identified in writing by the
Company from time to time or clearly identifiable on the basis of such
Affiliate’s name; provided that: (a) the provision of investment advisory
services by a Person to a Plan which is owned or controlled by a Person which
would otherwise be a Disqualified Institution shall not of itself cause the
Person providing such services to be deemed to be a Disqualified Institution if
such Person has established procedures which will prevent confidential
information supplied to such Person by the Company from being transmitted or
otherwise made available to such Plan or Person owning or controlling such Plan;
and (b) in no event shall an Institutional Investor which maintains passive
investments in any Person which is a Disqualified Institution be deemed a
Disqualified Institution solely as a result of that passive investment, it being
understood that the normal administration of such investments and the
enforcement thereof shall be deemed to be part of the maintenance of passive
investments.

 

A-6

 

 

Notwithstanding anything herein to the contrary, (1) any such Disqualified
Institutions List (or any update or supplement or modification thereto) shall
not become effective until two (2) Business Days after delivery to the holders,
and shall not apply retroactively to disqualify a transfer under this Agreement
that was effective prior to the effective date of such Disqualified Institutions
List (or any update or supplement or modification thereto); (2) other than any
Person specifically named by the Company on any such Disqualified Institutions
List, any transferring holder shall not have any obligation to inquire as to
whether any potential assignee is a competitor (or an Affiliate of a competitor)
of the Company or its Subsidiaries and may conclusively rely on the Company’s
designation or a representation by the potential transferee that it is not a
competitor (or an Affiliate of a competitor) of the Company in the applicable
agreement of transfer; and (3) Disqualified Institutions shall exclude any
Person that the Company has designated as no longer being a Disqualified
Institution by written notice to the holders from time to time. The term
“competitor” used herein means any Person that is an operating company directly
and primarily engaged in substantially similar business operations as the
Company or its Subsidiaries.

 

“Disqualified Institutions List” has the meaning as set forth in the definition
of Disqualified Institutions.

 

“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.

 

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of any Obligor Party directly or indirectly resulting
from or based upon (i) any actual or alleged violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) any actual or alleged exposure to any
Hazardous Materials, (iv) the Release or threatened Release of any Hazardous
Materials or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

A-7

 

 

“Equity Interests” shall mean, for any Person, any non-redeemable capital stock,
partnership interests, limited liability company interests or other equity
interest of such Person, whether common or preferred, and of any class.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Company or any ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (vii) the receipt by the Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; or (viii) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title I of ERISA or the penalty or excise tax provisions of the Code.

 

“Event of Default” is defined in Section 11.

 

“Excluded Domestic Holdco” means a Domestic Subsidiary all or substantially all
of the direct and indirect assets of which consist of Equity Interests of one or
more Excluded Foreign Subsidiaries.

 

“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is (a) a
direct or indirect Subsidiary of an Excluded Foreign Subsidiary or (b) an
Excluded Domestic Holdco.

 

“Excluded Foreign Subsidiary” means a Foreign Subsidiary which is (a) a
controlled foreign corporation (as defined in the Code) or (b) a Foreign
Subsidiary owned by a Foreign Subsidiary described in clause (a).

 

“Excluded Subsidiary” means any (a) Foreign Subsidiary or (b) Excluded Domestic
Subsidiary.

 

A-8

 

 

“Fiscal Quarter” means any fiscal quarter of the Company.

 

“Fiscal Year” means any fiscal year of the Company.

 

“Fitch Ratings” means Fitch Ratings, Inc.

 

“Foreign Obligor Party” means any Excluded Subsidiary on the date of this
Agreement and any future Excluded Subsidiary appointed as a Restricted
Subsidiary pursuant to Section 9.7(a).

 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means

 

(a)          the government of

 

(i)          the United States of America or any state or other political
subdivision thereof, or

 

(ii)         any other jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

 

(b)          any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guarantee” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

 

(a)          to purchase such indebtedness or obligation or any property
constituting security therefor;

 

(b)          to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

 

A-9

 

 

(c)          to lease properties or to purchase properties or services primarily
for the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

 

(d)          otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.

 

In any computation of the indebtedness or other liabilities of the obligor under
any Guarantee, the indebtedness or other obligations that are the subject of
such Guarantee shall be assumed to be direct obligations of such obligor.

 

“Guaranty Supplement” means the guaranty supplement in the form attached as
Exhibit A to the Subsidiary Guaranty.

 

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

“Hedging Obligations” of any Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

 

“Hedging Transaction” of any Person means (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

A-10

 

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

“IMTT Holdings” means IMTT Holdings LLC (f/k/a IMTT Holdings Inc.), a Delaware
limited liability company.

 

“INHAM Exemption” is defined in Section 6.2(e).

 

“Indebtedness” of any Person means, without duplication:

 

(i)          all obligations of such Person for borrowed money;

 

(ii)         all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

 

(iii)        all obligations of such Person in respect of the deferred purchase
price of property or services (other than (a) obligations in respect of customer
advances received and held in the ordinary course of business and (b) trade
payables incurred in the ordinary course of business; provided, that for
purposes of Section 11(f), trade payables overdue by more than 120 days shall be
included in this definition except to the extent that any of such trade payables
are being disputed in good faith and by appropriate measures);

 

(iv)        all obligations of such Person under any conditional sale or other
title retention agreement(s) relating to property acquired by such Person;

 

(v)         all Capital Lease Obligations of such Person;

 

(vi)        all obligations, contingent or otherwise, of such Person in respect
of letters of credit (except letters of credit that support Indebtedness
described in clauses (i) through (v) of this definition), acceptances or similar
extensions of credit;

 

(vii)       all Guarantees of such Person of the type of Indebtedness described
in clauses (i) through (vi) above (without duplication of such Indebtedness);

 

(viii)      all Indebtedness of a third party secured by any Lien on property
owned by such Person, whether or not such Indebtedness has been assumed by such
Person;

 

A-11

 

 

(ix)         all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any common stock of such
Person;

 

(x)          Off-Balance Sheet Liabilities; and

 

(xi)         any Hedging Obligations.

 

The Indebtedness of any Person shall include the Indebtedness of any partnership
or joint venture in which such Person is a general partner or a joint venturer,
except to the extent that the terms of such Indebtedness expressly provide that
such Person is not liable therefor. Indebtedness of any Person shall include all
obligations of such Person of the character described in clauses (i) through
(xi) to the extent such Person remains legally liable in respect thereof
notwithstanding that any such obligation is deemed to be extinguished under
GAAP.

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

“Intercompany Loan” means, collectively, (a) the $198,000,000 promissory note,
dated July 31, 2014, of International Tank Terminal LLC payable to the order of
Macquarie Terminal Holdings LLC and (b) the $2,000,000 promissory note, dated
July 31, 2014, of ITT-Storage Inc. payable to the order of Macquarie Terminal
Holdings LLC.

 

“Intercompany Taxable Bond Obligations” means the lease or loan obligations of
the Company or any Subsidiary Guarantor owed to any Governmental Authority that
has issued Intercompany Taxable Bonds, to the extent that all of the
Intercompany Taxable Bonds are owned beneficially and of record by the Company
or any Subsidiary Guarantor.

 

“Intercompany Taxable Bonds” means bonds issued by any Governmental Authority,
the proceeds of which are applied to finance the purchase or development of any
property that is owned by, or leased to, the Company or any Subsidiary Guarantor
from time to time, so long as such bonds are owned beneficially and of record by
the Company or any Subsidiary Guarantor and are for the purpose of obtaining ad
valorem property tax exemptions and the amounts payable to the Company or any
Subsidiary Guarantor in respect thereof along with the timing of such payments
are in all material respects commensurate with the amounts payable to such
Governmental Authority and the timing thereof.

 

“Interest Coverage Ratio” means, as of any date, the ratio of (i) Consolidated
EBITDA for the four consecutive Fiscal Quarters ending on or immediately prior
to such date, to (ii) Consolidated Interest Expense for the four consecutive
Fiscal Quarters ending on or immediately prior to such date.

 

“Investments” has the meaning set forth in Section 10.4.

 

A-12

 

 

“Leverage Ratio” means, as of any date, the ratio of (i) Consolidated Total
Funded Debt as of such date to (ii) the sum of (A) Consolidated EBITDA, plus (B)
any Consolidated Material Project EBITDA Adjustments, plus (C) any Consolidated
Acquisition EBITDA Adjustments, in each case for the four consecutive Fiscal
Quarters ending on or immediately prior to such date.

 

“Leverage Ratio Increase Election” has the meaning set forth in Section
10.10(a).

 

“Lien” means, with respect to any Person, any mortgage, lien (statutory or
otherwise), hypthec, pledge, charge, security interest, hypothecation,
assignment, deposit arrangement or other encumbrance having the practical effect
of the foregoing, or any interest or title of any vendor, lessor, lender or
other secured party to or of such Person under any conditional sale or other
title retention agreement or Capital Lease Obligations, upon or with respect to
any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements). A
negative pledge is not a Lien.

 

“Macquarie Group” means Macquarie Terminal Holdings LLC, a Delaware limited
liability company, and any affiliate thereof.

 

“Make-Whole Amount” is defined in Section 8.6.

 

“Management Agreement” means the Services Agreement dated and effective as of
January 1, 2015 by and among Macquarie Infrastructure Corporation, Macquarie
Infrastructure Company LLC and their subsidiaries (as defined therein), as in
effect on the date of Closing.

 

“Material Acquisition” has the meaning set forth in Section 10.10(a).

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Obligor
Parties taken as a whole, (b) the ability of the Obligor Parties taken as a
whole to perform their obligations under this Agreement, the Notes and the
Subsidiary Guaranty or (c) the validity or enforceability of this Agreement, the
Notes or any Subsidiary Guaranty.

 

“Material Credit Facility” means, as to the Company and its Subsidiaries,

 

(a)          the Credit Agreement, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof; and

 

(b)          if there is no Credit Agreement, any other agreement(s) creating or
evidencing indebtedness for borrowed money entered into on or after the date of
Closing by any Obligor Party, or in respect of which any Obligor Party is an
obligor or otherwise provides a Guarantee or other credit support (“Credit
Facility”), in a principal amount outstanding or available for borrowing equal
to or greater than $100,000,000 (or the equivalent of such amount in the
relevant currency of payment, determined as of the date of the closing of such
facility based on the exchange rate of such other currency); and if no Credit
Facility or Credit Facilities equal or exceed such amounts, then the largest
Credit Facility shall be deemed to be a Material Credit Facility.

 

A-13

 

 

“Material Project” means the construction or expansion of any capital project of
the Obligor Parties, the aggregate capital cost of which exceeds $10,000,000.

 

“Maturity Date” is defined in the first paragraph of each Note.

 

“Memorandum” is defined in Section 5.3.

 

“Moody’s” means Moody’s Investors Services, Inc.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“Net Mark-to-Market Exposure” of any Person means, as of any date of
determination with respect to any Hedging Obligations, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising under
such Hedging Obligation. “Unrealized losses” means the fair market value of the
cost to settle or terminate the Hedging Transaction giving rise to such final
settlement obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain in settling or terminating such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 

“Notes” is defined in Section 1.

 

"NRSRO" means S&P, Moody's, Fitch Ratings or DBRS.

 

“Obligor Parties” means the Company, Subsidiary Guarantors and the Foreign
Obligor Parties. For purposes of clarity, Unrestricted Subsidiaries shall not be
Obligor Parties.

 

“OFAC” is defined in Section 5.16(a).

 

“OFAC Listed Person” is defined in Section 5.16(a).

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

A-14

 

 

“Off-Balance Sheet Liabilities” of any Person means (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Permitted Encumbrances” means:

 

(i)          Liens imposed by law for taxes not yet delinquent or which are
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves are being maintained in accordance
with GAAP;

 

(ii)         statutory law Liens of landlords, carriers, warehousemen,
mechanics, customs, construction contractors, materialmen and similar Liens
arising by operation of law in the ordinary course of business for amounts not
yet overdue for more than 60 days or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

 

(iii)        pledges and deposits made in the ordinary course of business (a) in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or (b) to secure reimbursement or indemnities in
favor of providers of insurance in the ordinary course of business in connection
with insurance (including self-insurance);

 

(iv)        deposits to secure the performance of bids, tenders, trade
contracts, leases, governmental contracts, statutory obligations, surety, stays,
customs, bids and appeal bonds, performance and return money bonds, performance
and completion guarantees, agreements with utilities and other obligations of a
like nature (including those to secure health, safety and environmental
obligations), in each case in the ordinary course of business;

 

(v)         judgment and attachment liens not giving rise to an Event of Default
or Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

 

(vi)        customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where any Obligor Party maintains deposits
(other than deposits intended as cash collateral) in the ordinary course of
business; and

 

A-15

 

 

(vii)       easements, servitudes, rights-of-way, restrictions (including
zoning, building and similar restrictions) encroachments, protrusions,
covenants, variations in area of measurement, declarations on or with respect to
the use of property, matters of record affecting title, liens restricting or
prohibiting access to or form lands abutting on controlled access highways or
covenants affecting the use to which lands may be put, and other similar
encumbrances and title defects affecting real property that, individually or in
the aggregate, do not materially detract from the value of the affected property
or materially interfere with the ordinary conduct of the business of the Obligor
Parties taken as a whole or the use of the property for its intended purpose;

 

(viii)      Liens arising from precautionary Uniform Commercial Code financing
statement filings regarding operating leases entered into in the ordinary course
of business;

 

(ix)         (y) licenses, sublicenses, leases or subleases granted by any
Obligor Party to another Person, and which do not materially interfere with the
conduct of the business of the Obligor Parties taken as a whole and (z) any
interest or title of a lessor, sublessor or licensor made under any lease or
license agreement permitted by this Agreement to which any Obligor Party is a
party; and

 

(x)          Liens on earnest money deposits not to exceed $250,000 in the
aggregate at any time outstanding made in connection with any letter of intent
or purchase agreement in respect of an anticipated acquisition permitted under
this Agreement.

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than any bank guarantees or letters of credit
expressly permitted above).

 

“Permitted Investments” means:

 

(i)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States or Canada (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States or Canada), in each case maturing within one
year from the date of acquisition thereof;

 

(ii)         commercial paper having a rating of at least A1 or P1, at the time
of acquisition thereof, by S&P or Moody’s and in either case maturing within 270
days from the date of acquisition thereof;

 

(iii)        certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof or Canada which has a combined capital and surplus
and undivided profits of not less than $500,000,000 or the Canadian Dollar
Equivalent thereof;

 

A-16

 

 

(iv)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and

 

(v)         mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

 

“Priority Indebtedness” means (without duplication), as of the date of any
determination thereof, the sum of (i) all Indebtedness of Subsidiaries
(excluding (x) Indebtedness owing to any Obligor Party, (y) Indebtedness of any
US Obligor Party and (z) the Canadian Subsidiary Existing Indebtedness), and
(ii) all Indebtedness of the Obligor Parties secured by Liens other than
Indebtedness secured by Liens permitted by clauses (a) through (h), inclusive,
of Section 10.2.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“PTE” is defined in Section 6.2(a).

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

 

“QPAM Exemption” is defined in Section 6.2(d).

 

“Ratable Portion” means, in respect of any Note, an amount equal to the product
of (x) the net available amount being applied to the repayment or prepayment of
unsubordinated Indebtedness of the Company and its Subsidiaries multiplied by
(y) a fraction, the numerator of which is the principal amount of such Note then
outstanding and the denominator of which is the aggregate principal amount of
all unsubordinated Indebtedness of the Company and its Subsidiaries then
outstanding (including the Notes) that will be reduced or repaid with the net
available amount (calculated prior to such reduction or repayment).

 

A-17

 

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment of any substance (including ambient air, surface water, groundwater,
land surface or subsurface strata) or within any building, structure, facility
or fixture.

 

“Required Holders” means at any time on or after the Closing, the holders of
more than 50% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

 

“Restricted Payment” means, for any Person, any dividend or distribution on any
class of its Equity Interests, or any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, retirement,
defeasance or other acquisition of, any shares of its Equity Interests, any
Indebtedness subordinated to the Notes or any Guarantee thereof or any options,
warrants, or other rights to purchase such Equity Interests or such
Indebtedness, whether now or hereafter outstanding, or any payment of the
management fee, service fee, consulting fee or other similar fees under the
Management Agreement.

 

“Restricted Subsidiaries” means Subsidiaries of the Company other than the
Unrestricted Subsidiaries.

 

“S&P” means Standard & Poor’s, a Division of the McGraw-Hill Companies.

 

“Sanctioned Person” is defined in Section 5.16(a).

 

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

 

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Senior Financial Officer” means the chief financial officer, chief accounting
officer or chief banking officer, (or any other officer having substantially the
same duties as any of the foregoing) of the Company.

 

A-18

 

 

“Series” means each of the Series A Notes and Series B Notes.

 

“Series A Notes” is defined in Section 1.

 

“Series B Notes” is defined in Section 1.

 

“Source” is defined in Section 6.2.

 

“Specified Guarantors” has the meaning set forth in the definition of Change in
Control.

 

“Subject Quarter” is defined in Section 10.10(a)

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

 

“Subsidiary Guarantor” means each Subsidiary that executes and delivers a
Subsidiary Guaranty. For the avoidance of doubt, no Excluded Subsidiary shall be
required to enter into any Subsidiary Guaranty.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered on
the date of Closing substantially in the form attached hereto as Exhibit 9.7.

 

“Substitute Purchaser” is defined in Section 21.

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

 

“Synthetic Lease Obligations” means, with respect to any Person, the sum of (i)
all remaining rental obligations of such Person as lessee under Synthetic Leases
which are attributable to principal and, without duplication, and (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

A-19

 

 

“Tax-Exempt Bond Obligations” means the lease or loan obligations of the Company
or a Subsidiary Guarantor owed to any Governmental Authority that has issued
Tax-Exempt Bonds.

 

“Tax-Exempt Bonds” means tax-exempt bonds issued by any Governmental Authority
and supported by a letter of credit issued under the Credit Agreement (or
purchased and held by the lenders under the Credit Agreement in lieu of a letter
of credit), the proceeds of which are applied to finance the purchase or
development of any property that is owned by, or leased back to, the Company or
a Subsidiary Guarantor.

 

“Unrestricted Subsidiary” means any Subsidiary of the Company that has been
designated in writing by the Company as an “Unrestricted Subsidiary.” As of the
date of Closing, there is no Unrestricted Subsidiary.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“U.S. Economic Sanctions” is defined in Section 5.16(a).

 

“US Obligor Party” means any Obligor Party organized under the laws of the
United States of America or any state thereof.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

A-20

 

 

Schedule B

 

Information Relating to Purchasers

 


Name and Address of Purchaser Principal Amount and Series of
Notes to be Purchased      

 

REDACTED

 

Schedule B
(to Note Purchase Agreement)

 

 

 

[Form of Series A Note]

 

ITT Holdings LLC

 

3.92% Guaranteed Senior Notes, Series A, Due May 21, 2025

 

No. RA-[_] May 21, 2015 $[_______] PPN: 46574* AA7

 

For Value Received, the undersigned, ITT Holdings LLC (herein called the
“Company”), a limited liability company organized and existing under the laws of
the State of Delaware, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] Dollars (or so much
thereof as shall not have been prepaid) on May 21, 2025 (the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 3.92% per annum from the date
hereof, payable semiannually, on the 21st day of May and November in each year,
commencing with the May or November next succeeding the date hereof, and on the
Maturity Date, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the greater of (i) 5.92% or (ii) 2.00% over the rate of interest
publicly announced by JPMorgan Chase Bank, N.A. from time to time in New York,
New York as its “base” or “prime” rate, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. in New York, New York or at such other place as the
Company shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of May 8, 2015 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Schedule 1-A
(to Note Purchase Agreement)

 

 

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

  ITT Holdings LLC       By       [Title]         By:       [Title]

 

 

 

 

[Form of Series B Note]

 

ITT Holdings LLC

 

4.02% Guaranteed Senior Notes, Series B, Due May 21, 2027

 

No. RB-[_] May 21, 2015 $[_______] PPN: 46574* AB5

 

For Value Received, the undersigned, ITT Holdings LLC (herein called the
“Company”), a limited liability company organized and existing under the laws of
the State of Delaware, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] Dollars (or so much
thereof as shall not have been prepaid) on May 21, 2027 (the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 4.02% per annum from the date
hereof, payable semiannually, on the 21st day of May and November in each year,
commencing with the May or November next succeeding the date hereof, and on the
Maturity Date, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the greater of (i) 6.02% or (ii) 2.00% over the rate of interest
publicly announced by JPMorgan Chase Bank, N.A. from time to time in New York,
New York as its “base” or “prime” rate, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. in New York, New York or at such other place as the
Company shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of May 8, 2015 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

Schedule 1-B
(to Note Purchase Agreement)



 

 

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

  ITT Holdings LLC       By       [Title]         By:       [Title]

 

 

 

 

Form of Subsidiary Guaranty

 

[Attached]

 

Exhibit 9.7
(to Note Purchase Agreement) 

 

 

 

Subsidiary Guaranty Agreement

 

Dated as of May 21, 2015

 

of

 

[Name of Guarantors]1

 



 

 

 

 

1 List of Subsidiary Guarantors to be completed by Company.

 

 

 

 

Table of Contents

 



Section Heading Page       Section 1. Guaranty 2       Section 2. Obligations
Absolute 3       Section 3. Waiver 4       Section 4. Obligations Unimpaired 4  
    Section 5. Subrogation and Subordination 5       Section 6. Reinstatement of
Guaranty 6       Section 7. Rank of Guaranty 6       Section 8. Intentionally
Omitted 6       Section 9. Representations and Warranties of Each Guarantor 6  
    Section 9.1. Organization; Power and Authority 6 Section 9.2. Authorization,
Etc 6 Section 9.4. Compliance with Laws, Other instruments, Etc 7 Section 9.5.
Governmental Authorizations, Etc 7 Section 9.14. Information regarding the
Company 7 Section 9.15. Solvency 7       Section 11. Term of Guaranty Agreement
8       Section 12. Survival of Representations and Warranties; Entire Agreement
8       Section 13. Amendment and  Waiver 8       Section 13.1. Requirements 8
Section 13.2. Solicitation of Holders of Notes 8 Section 13.3. Binding Effect 9
Section 13.4. Notes Held by Company, Etc. 9



 

-i-

 

 



Section 14. Notices 9       Section 15. Miscellaneous 10       Section 15.1.
Successors and Assigns; Joinder 10 Section 15.2. Severability 10 Section 15.3.
Construction 10 Section 15.4. Further Assurances 10 Section 15.5. Governing Law
11 Section 15.6. Jurisdiction and Process; Waiver of Jury Trial 11 Section 15.7.
Intentionally Omitted 11 Section 15.8. Reproduction of Documents; Execution 11

 

-ii-

 

 

Subsidiary Guaranty Agreement

 

THIS SUBSIDIARY GUARANTY AGREEMENT, dated as of May 21, 2015 (this “Guaranty
Agreement”), is made by each of the undersigned (each a “Guarantor” and,
together with each of the other signatories hereto and any other entities from
time to time parties hereto pursuant to Section 15.1 hereof, the “Guarantors”)
in favor of the Purchasers (as defined below) and the other holders from time to
time of the Notes (as defined below). The Purchasers and such other holders are
herein collectively called the “holders” and individually a “holder.”

 

Preliminary Statements:

 

I.           ITT Holdings LLC, a Delaware limited liability company (the
“Company”), has entered into a Note Purchase Agreement dated as of May 8, 2015
(as amended, modified, supplemented or restated from time to time, the “Note
Agreement”) with the Persons listed on the signature pages thereto (the
“Purchasers”). Capitalized terms used herein have the meanings specified in the
Note Agreement unless otherwise defined herein.

 

II.          The Company has authorized the issuance, pursuant to the Note
Agreement, of (a) $325,000,000 aggregate principal amount of its 3.92%
Guaranteed Senior Notes, Series A, due May 21, 2025 (the “Series A Notes”) and
(b) $275,000,000 aggregate principal amount of its 4.02% Guaranteed Senior
Notes, Series B, due May 21, 2027 (the “Series B Notes” and together with the
Series A Notes, the “Initial Notes”). The Initial Notes and any other Notes that
may from time to time be issued pursuant to the Note Agreement (including any
notes issued in substitution for any of the Notes) are herein collectively
called the “Notes” and individually a “Note”.

 

III.         It is a condition to the Agreement of the Purchasers to purchase
the Notes that this Guaranty Agreement shall have been executed and delivered by
each Guarantor and shall be in full force and effect. Therefore and pursuant to
the Note Agreement, the Company is required to cause each Guarantor to deliver
this Guaranty Agreement to the Purchasers.

 

IV.          Each Guarantor will receive direct and indirect benefits from the
financing arrangements contemplated by the Note Agreement. Each Guarantor has
determined that the incurrence of such obligations is in the best interests of
such Guarantor.

 

NOW THEREFORE, in compliance with the Note Agreement and in order to induce the
purchase of the Notes by each of the Purchasers, each Guarantor hereby covenants
and agrees with, and represents and warrants to each of the holders as follows:

 

 

 

 

Section 1.          Guaranty.

 

Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to each holder, the (a) due and punctual
payment in full of (i) the principal of, Make-Whole Amount, if any, and interest
on (including, without limitation, interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), and any other amounts due under, the
Notes when and as the same shall become due and payable (whether at stated
maturity or by required or optional prepayment or by acceleration or otherwise)
and (ii) any other sums which may become due under the terms and provisions of
the Notes, the Note Agreement or any other instrument referred to therein) and
(b) the performance of all of the Company’s obligations under the Note
Agreement, all such obligations described in clauses (a) and (b) above are
herein called the “Guaranteed Obligations”). The guaranty in the preceding
sentence is an absolute, present and continuing guaranty of payment and not of
collectibility and is in no way conditional or contingent upon any attempt to
collect from the Company or any other guarantor of the Notes (including, without
limitation, any other Guarantor hereunder) or upon any other action, occurrence
or circumstance whatsoever. In the event that the Company shall fail so to pay
any of such Guaranteed Obligations, each Guarantor agrees to pay the same when
due to the holders entitled thereto, without demand, presentment, protest or
notice of any kind, in lawful money of the United States of America, pursuant to
the requirements for payment specified in the Notes and the Note Agreement. Each
default in payment of any of the Guaranteed Obligations shall give rise to a
separate cause of action hereunder and separate suits may be brought hereunder
as each cause of action arises. Each Guarantor agrees that the Notes issued in
connection with the Note Agreement may (but need not) make reference to this
Guaranty Agreement.

 

Each Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including attorneys’ fees) which
such holder may incur or be subject to as a consequence, direct or indirect, of
(x) any breach by such Guarantor, by any other Guarantor or by the Company of
any warranty, covenant, term or condition in, or the occurrence of any default
under, this Guaranty Agreement, the Notes, the Note Agreement or any other
instrument referred to therein, together with all expenses resulting from the
compromise or defense of any claims or liabilities arising as a result of any
such breach or default, (y) any legal action commenced to challenge the validity
or enforceability of this Guaranty Agreement, the Notes, the Note Agreement or
any other instrument referred to therein and (z) enforcing or defending (or
determining whether or how to enforce or defend) the provisions of this Guaranty
Agreement.

 

Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other Person(s)
who may guarantee the obligations and Indebtedness under and in respect of the
Notes and the Note Agreement.

 

Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and each Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to such Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations to the Maximum Guaranteed Amount.
Such amendment shall not require the written consent of any Guarantor or any
holder and shall be deemed to have been automatically consented to by each
Guarantor and each holder. Each Guarantor agrees that the Guaranteed Obligations
may at any time exceed the Maximum Guaranteed Amount without affecting or
impairing the obligation of such Guarantor. “Maximum Guaranteed Amount” means as
of the date of determination with respect to a Guarantor, the lesser of (a) the
amount of the Guaranteed Obligations outstanding on such date and (b) the
maximum amount that would not render such Guarantor’s liability under this
Guaranty Agreement subject to avoidance under Section 548 of the United States
Bankruptcy Code (or any successor provision) or any comparable provision of
applicable state law.

 

-2-

 

 

Section 2.          Obligations Absolute.

 

The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement or any other instrument referred to therein, shall
not be subject to any counterclaim, setoff, deduction or defense based upon any
claim such Guarantor may have against the Company or any holder or otherwise,
and, except as specifically provided in Section 11 hereof, shall remain in full
force and effect without regard to, and shall not be released, discharged or in
any way affected by, any circumstance or condition whatsoever (whether or not
such Guarantor shall have any knowledge or notice thereof), including, without
limitation: (a) any amendment to, modification of, supplement to or restatement
of the Notes, the Note Agreement or any other instrument referred to therein (it
being agreed that the obligations of each Guarantor hereunder shall apply to the
Notes, the Note Agreement or any such other instrument as so amended, modified,
supplemented or restated) or any assignment or transfer of any thereof or of any
interest therein, or any furnishing, acceptance or release of any security for
the Notes or the addition, substitution or release of any other Guarantor or any
other entity or other Person primarily or secondarily liable in respect of the
Guaranteed Obligations; (b) any waiver, consent, extension, indulgence or other
action or inaction under or in respect of the Notes, the Note Agreement or any
other instrument referred to therein; (c) any bankruptcy, insolvency,
arrangement, reorganization, readjustment, composition, liquidation or similar
proceeding with respect to the Company or its property; (d) any merger,
amalgamation or consolidation of any Guarantor or of the Company into or with
any other Person or any sale, lease or transfer of any or all of the assets of
any Guarantor or of the Company to any Person; (e) any failure on the part of
the Company for any reason to comply with or perform any of the terms of any
other agreement with any Guarantor; (f) any failure on the part of any holder to
obtain, maintain, register or otherwise perfect any security; or (g) any other
event or circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor (whether or not similar to the foregoing),
and in any event however material or prejudicial it may be to any Guarantor or
to any subrogation, contribution or reimbursement rights any Guarantor may
otherwise have. Each Guarantor covenants that its obligations hereunder will not
be discharged except by indefeasible payment in full in cash of all of the
Guaranteed Obligations and all other obligations hereunder.

 

-3-

 

 

Section 3.          Waiver.

 

Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note Agreement or any other instrument referred to therein, and
of any of the matters referred to in Section 2 hereof, (b) all notices which may
be required by statute, rule of law or otherwise to preserve any of the rights
of any holder against such Guarantor, including, without limitation, presentment
to or demand for payment from the Company or any Guarantor with respect to any
Note, notice to the Company or to any Guarantor of default or protest for
nonpayment or dishonor and the filing of claims with a court in the event of the
bankruptcy of the Company, (c) any right to require any holder to enforce,
assert or exercise any right, power or remedy including, without limitation, any
right, power or remedy conferred in the Note Agreement or the Notes, (d) any
requirement for diligence on the part of any holder and (e) any other act or
omission or thing or delay in doing any other act or thing which might in any
manner or to any extent vary the risk of such Guarantor or otherwise operate as
a discharge of such Guarantor or in any manner lessen the obligations of such
Guarantor hereunder.

 

Section 4.          Obligations Unimpaired.

 

Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes, the Note
Agreement or any other instrument referred to therein; (b) to change any of the
representations, covenants, events of default or any other terms or conditions
of or pertaining to the Notes, the Note Agreement or any other instrument
referred to therein, including, without limitation, decreases or increases in
amounts of principal, rates of interest, the Make-Whole Amount or any other
obligation; (c) to take and hold security for the payment of the Notes, the Note
Agreement or any other instrument referred to therein, for the performance of
this Guaranty Agreement or otherwise for the Indebtedness guaranteed hereby and
to exchange, enforce, waive, subordinate and release any such security; (d) to
apply any such security and to direct the order or manner of sale thereof as the
holders in their sole discretion may determine; (e) to obtain additional or
substitute endorsers or guarantors or release any other Guarantor or any other
Person or entity primarily or secondarily liable in respect of the Guaranteed
Obligations; (f) to exercise or refrain from exercising any rights against the
Company, any Guarantor or any other Person; and (g) to apply any sums, by
whomsoever paid or however realized, to the payment of the Guaranteed
Obligations and all other obligations owed hereunder. The holders shall have no
obligation to proceed against any additional or substitute endorsers or
guarantors or to pursue or exhaust any security provided by the Company, such
Guarantor or any other Guarantor or any other Person or to pursue any other
remedy available to the holders.

 

If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, such Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Agreement, and such Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.

 

-4-

 

 

Section 5.          Subrogation and Subordination.

 

(a)          Each Guarantor will not exercise any rights which it may have
acquired by way of subrogation under this Guaranty Agreement, by any payment
made hereunder or otherwise, or accept any payment on account of such
subrogation rights, or any rights of reimbursement, contribution or indemnity or
any rights or recourse to any security for the Notes or this Guaranty Agreement
unless and until all of the Guaranteed Obligations shall have been indefeasibly
paid in full in cash.

 

(b)          Each Guarantor hereby subordinates the payment of all Indebtedness
and other obligations of the Company or any other guarantor of the Guaranteed
Obligations owing to such Guarantor, whether now existing or hereafter arising,
including, without limitation, all rights and claims described in clause (a) of
this Section 5, to the indefeasible payment in full in cash of all of the
Guaranteed Obligations. If the Required Holders so request, any such
Indebtedness or other obligations shall be enforced and performance received by
such Guarantor as trustee for the holders and the proceeds thereof shall be paid
over to the holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty
Agreement.

 

(c)          If any amount or other payment is made to or accepted by any
Guarantor in violation of any of the preceding clauses (a) and (b) of this
Section 5, such amount shall be deemed to have been paid to such Guarantor for
the benefit of, and held in trust for the benefit of, the holders and shall be
paid over to the holders promptly, in the form received (together with any
necessary endorsements) to be applied to the Guaranteed Obligations, whether
matured or unmatured, as may be directed by the Required Holders, but without
reducing or affecting in any manner the liability of such Guarantor under this
Guaranty Agreement.

 

(d)          Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the Note
Agreement and that its agreements set forth in this Guaranty Agreement
(including this Section 5) are knowingly made in contemplation of such benefits.

 

(e)          Each Guarantor hereby agrees that, to the extent that a Guarantor
shall have paid an amount hereunder to any holder that is greater than the net
value of the benefits received, directly or indirectly, by such paying Guarantor
as a result of the issuance and sale of the Notes (such net value, its
“Proportionate Share”), such paying Guarantor shall, subject to Section 5(a) and
5(b), be entitled to contribution from any Guarantor that has not paid its
Proportionate Share of the Guaranteed Obligations. Any amount payable as a
contribution under this Section 5(e) shall be determined as of the date on which
the related payment is made by such Guarantor seeking contribution and each
Guarantor acknowledges that the right to contribution hereunder shall constitute
an asset of such Guarantor to which such contribution is owed. Notwithstanding
the foregoing, the provisions of this Section 5(e) shall in no respect limit the
obligations and liabilities of any Guarantor to the holders of the Notes
hereunder or under the Notes, the Note Agreement or any other document,
instrument or agreement executed in connection therewith, and each Guarantor
shall remain jointly and severally liable for the full payment and performance
of the Guaranteed Obligations.

 

-5-

 

 

Section 6.          Reinstatement of Guaranty.

 

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.

 

Section 7.          Rank of Guaranty.

 

Each Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of such
Guarantor now or hereafter existing.

 

Section 8.          [Intentionally Omitted].

 

Section 9.          Representations and Warranties of Each Guarantor.

 

Each Guarantor represents and warrants to each holder as follows:

 

Section 9.1.          Organization; Power and Authority. Such Guarantor is duly
organized, validly existing and in good standing under the laws of its
jurisdiction, and is duly qualified as a foreign entity and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Such Guarantor has the power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Guaranty Agreement and to perform the provisions hereof.

 

Section 9.2.          Authorization, Etc. This Guaranty Agreement has been duly
authorized by all necessary company action on the part of such Guarantor, and
this Guaranty Agreement constitutes a legal, valid and binding obligation of
such Guarantor enforceable against such Guarantor in accordance with its terms,
except as such enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

-6-

 

 

Section 9.3.          Compliance with Laws, Other instruments, Etc. The
execution, delivery and performance by such Guarantor of this Guaranty Agreement
will not (a) contravene, result in any breach of, or constitute a default under
any (i) indenture, mortgage, deed of trust, loan, purchase or credit agreement,
lease or any other agreement or instrument to which such Guarantor is bound or
by which such Guarantor or any of their respective properties may be bound or
affected or (ii) limited liability company or corporate charter, operating
agreement or by-laws or any other legal entity organizational documents or
members or shareholders agreement or similar agreement or (b) result in the
creation of any Lien in respect of any property of such Guarantor under any of
the agreements, instruments or documents described in the foregoing clause (a)
or (b) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority applicable to such Guarantor or (iv) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to such Guarantor, except in each case (excluding clauses
(a)(i) and (ii) herein) that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 9.4.          Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by such Guarantor of this Guaranty Agreement, except in each case that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.5.          Information regarding the Company. Such Guarantor now has
and will continue to have independent means of obtaining information concerning
the affairs, financial condition and business of the Company. No holder shall
have any duty or responsibility to provide such Guarantor with any credit or
other information concerning the affairs, financial condition or business of the
Company which may come into possession of the holders. Such Guarantor has
executed and delivered this Guaranty Agreement without reliance upon any
representation by the holders including, without limitation, with respect to
(a) the due execution, validity, effectiveness or enforceability of any
instrument, document or agreement evidencing or relating to any of the
Guaranteed Obligations or any loan or other financial accommodation made or
granted to the Company, (b) the validity, genuineness, enforceability,
existence, value or sufficiency of any property securing any of the Guaranteed
Obligations or the creation, perfection or priority of any lien or security
interest in such property or (c) the existence, number, financial condition or
creditworthiness of other guarantors or sureties, if any, with respect to any of
the Guaranteed Obligations.

 

Section 9.6.          Solvency. Upon the execution and delivery hereof, such
Guarantor will be solvent, will be able to pay its debts as they mature, and
will have capital sufficient to carry on its business.

 

-7-

 

 

Section 10.         [Intentionally Omitted.]

 

Section 11.         Term of Guaranty Agreement.

 

This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and shall
not be discharged until such time as all of the Guaranteed Obligations and all
other obligations hereunder shall be indefeasibly paid in full in cash and shall
be subject to reinstatement pursuant to Section 6, provided that if, in
compliance with the terms and provisions of the Note Agreement, all or
substantially all of the Equity Interests or property of any Guarantor are sold
or otherwise transferred to a Person or Persons none of which is an Obligor
Party in a transaction permitted under the Note Agreement and a Responsible
Officer of the Company shall have delivered an Officer’s Certificate to the
holders of Notes certifying such compliance, such Guarantor shall, upon the
consummation of such sale or transfer or other transaction and delivery of such
certificate, be automatically released from its obligations under this Guaranty
Agreement.

 

Section 12.         Survival of Representations and Warranties; Entire
Agreement.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of a Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of such
Guarantor under this Guaranty Agreement. Subject to the preceding sentence, this
Guaranty Agreement embodies the entire agreement and understanding between each
holder and the Guarantors and supersedes all prior agreements and understandings
relating to the subject matter hereof.

 

Section 13.         Amendment and Waiver.

 

Section 13.1.          Requirements. Except as otherwise provided in the fourth
paragraph of Section 1 of this Guaranty Agreement, this Guaranty Agreement may
be amended, and the observance of any term hereof may be waived (either
retroactively or prospectively), with (and only with) the written consent of
each Guarantor and the Required Holders, except that no amendment or waiver
(a) of any of the first three paragraphs of Section 1 or any of the provisions
of Section 2, 3, 4, 5, 6, 7, 11 or 13 hereof, or any defined term (as it is used
therein), or (b) which results in the limitation of the liability of any
Guarantor hereunder (except to the extent provided in the fourth paragraph of
Section 1 of this Guaranty Agreement) will be effective as to any holder unless
consented to by such holder in writing.

 

Section 13.2.          Solicitation of Holders of Notes.

 

(a)          Solicitation. Each Guarantor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof. Each Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 13.2 to each holder promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders
of Notes.

 

-8-

 

 

(b)          Payment. The Guarantors will not directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder as consideration for or as an inducement to the entering
into by any holder of any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder even if such holder did not consent to such waiver
or amendment.

 

(c)  Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 13 by a holder that has transferred or has agreed to transfer its Notes
to the Company, any Subsidiary or any Affiliate (including any Guarantor) of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

 

Section 13.3.          Binding Effect. Any amendment or waiver consented to as
provided in this Section 13 applies equally to all holders and is binding upon
them and upon each future holder and upon each Guarantor without regard to
whether any Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant or
agreement not expressly amended or waived or impair any right consequent
thereon. No course of dealing between a Guarantor and the holder nor any delay
in exercising any rights hereunder or under any Note shall operate as a waiver
of any rights of any holder. As used herein, the term “this Guaranty Agreement”
and references thereto shall mean this Guaranty Agreement as it may be amended,
modified, supplemented or restated from time to time.

 

Section 13.4.          Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Guaranty Agreement, or have
directed the taking of any action provided herein to be taken upon the direction
of the holders of a specified percentage of the aggregate principal amount of
Notes then outstanding, Notes directly or indirectly owned by any Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.

 

Section 14.         Notices.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

 

-9-

 

 

(a)          if to any Guarantor, to [__________________________________], or
such other address as such Guarantor shall have specified to the holders in
writing, or

 

(b)          if to any holder, to such holder at the addresses specified for
such communications set forth in Schedule B to the Note Agreement, or such other
address as such holder shall have specified to the Guarantors in writing.

 

Section 15.         Miscellaneous.

 

Section 15.1.          Successors and Assigns; Joinder. All covenants and other
agreements contained in this Guaranty Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns whether so expressed or not. It is agreed and understood that any Person
may become a Guarantor hereunder by executing a Guarantor Supplement
substantially in the form of Exhibit A attached hereto and delivering the same
to the Holders. Any such Person shall thereafter be a “Guarantor” for all
purposes under this Guaranty Agreement.

 

Section 15.2.          Severability. Any provision of this Guaranty Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law), not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 15.3.          Construction. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such express contrary provision) be deemed to excuse
compliance with any other covenant. Whether any provision herein refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.

 

The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.

 

Section 15.4.          Further Assurances. Each Guarantor agrees to execute and
deliver all such instruments and take all such action as the Required Holders
may from time to time reasonably request in order to effectuate fully the
purposes of this Guaranty Agreement.

 

-10-

 

 

Section 15.5.          Governing Law. This Guaranty Agreement shall be construed
and enforced in accordance with, and the rights of the parties shall be governed
by, the law of the State of New York, excluding choice-of-law principles of the
law of such State that would permit the application of the laws of a
jurisdiction other than such State.

 

Section 15.6.          Jurisdiction and Process; Waiver of Jury Trial. (a) Each
Guarantor irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Guaranty Agreement. To the fullest extent permitted by applicable law, each
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(b)          Each Guarantor consents to process being served by or on behalf of
any holder in any suit, action or proceeding of the nature referred to in
Section 15.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 14 or at such other address
of which such holder shall then have been notified pursuant to Section 14. Each
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(c)          Nothing in this Section 15.6 shall affect the right of any holder
to serve process in any manner permitted by law, or limit any right that the
holders may have to bring proceedings against any Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.

 

(d)          The Guarantors and the Holders hereby waive trial by jury in any
action brought on or with respect to this Guaranty Agreement or other document
executed in connection herewith.

 

Section 15.7.          [Intentionally Omitted.].

 

Section 15.8.          Reproduction of Documents; Execution. This Guaranty
Agreement may be reproduced by any holder by any photographic, photo static,
electronic, digital, or other similar process and such holder may destroy any
original document so reproduced. Each Guarantor agrees and stipulates that, to
the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such holder in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 15.8 shall not prohibit any
Guarantor or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction. A facsimile or
electronic transmission of the signature page of a Guarantor shall be as
effective as delivery of a manually executed counterpart hereof and shall be
admissible into evidence for all purposes.

 

-11-

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.

 



  [Name of Guarantor]         By:       Name:     Title:         Notice Address
for such Guarantor                           [NAME OF GUARANTOR]       [Name of
Guarantor]         By:       Name:     Title:         Notice Address for such
Guarantor                



 

 

 

 

Exhibit A

 

Guarantor Supplement

 

This Guarantor Supplement (the “Guarantor Supplement”), dated as of [__________,
20__] is made by [__________], a [____________] (the “Additional Guarantor”), in
favor of the holders from time to time of the Notes issued pursuant to the Note
Agreement described below:

 

Preliminary Statements:

 

I.           Pursuant to the Note Purchase Agreement dated as of May 8, 2015 (as
amended, modified, supplemented or restated from time to time, the “Note
Agreement”), by and among ITT Holdings LLC, a Delaware limited liability company
(the “Company”), and the Persons listed on the signature pages thereto (the
“Purchasers”), the Company has issued and sold of (a) $325,000,000 aggregate
principal amount of its 3.92% Guaranteed Senior Notes, Series A, due May 21,
2025 (the “Series A Notes”) and (b) $275,000,000 aggregate principal amount of
its 4.02% Guaranteed Senior Notes, Series B, due May 21, 2027 (the “Series B
Notes” and together with the Series A Notes, the “Initial Notes”). The Initial
Notes and any other Notes that may from time to time be issued pursuant to the
Note Agreement (including any notes issued in substitution for any of the Notes)
are herein collectively called the “Notes” and individually a “Note”.

 

II.          The Company is required pursuant to the Note Agreement to cause the
Additional Guarantor to deliver this Guarantor Supplement in order to cause the
Additional Guarantor to become a Guarantor under the Guaranty Agreement dated as
of May 21, 2015 executed by certain Subsidiaries of the Company (together with
each entity that from time to time becomes a party thereto by executing a
Guarantor Supplement pursuant to Section 15.1 thereof, collectively, the
“Guarantors”) in favor of each holder from time to time of any of the Notes (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty Agreement”).

 

III.         The Additional Guarantor has received and will receive substantial
direct and indirect benefits from the Company’s compliance with the terms and
conditions of the Note Agreement and the Notes issued thereunder.

 

IV.          Capitalized terms used and not otherwise defined herein have the
definitions set forth in the Note Agreement.

 

Now therefore, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Company to comply with the
terms of the Note Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:

 

 

 

 

The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement. Without limiting the
foregoing, the Additional Guarantor hereby (a) jointly and severally with the
other Guarantors under the Guaranty Agreement, guarantees to the holders from
time to time of the Notes the prompt payment in full when due (whether at sated
maturity, by acceleration or otherwise) and the full and prompt performance and
observance of all Guaranteed Obligations ( as defined in Section 1 of the
Guaranty Agreement) in the same manner and to the same extent as is provided in
the Guaranty Agreement, (b) accepts and agrees to perform and observe all of the
covenants set forth therein, (c) waives the rights set forth in Section 3 of the
Guaranty Agreement, (d)  makes the representations and warranties set forth in
Section 9 of the Guaranty Agreement and (e) waives the rights, submits to
jurisdiction, and waives service of process as described in Section 15.6 of the
Guaranty Agreement.

 

Notice of acceptance of this Guarantor Supplement and of the Guaranty Agreement,
as supplemented hereby, is hereby waived by the Additional Guarantor.

 

The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 14 of the Guaranty Agreement is set
forth below.

 

In Witness Whereof, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.

 



  [Name of Guarantor]       By:       Name:     Title:         Notice Address
for such Guarantor                



 

a-2

 